

114 S1169 RS: Juvenile Justice and Delinquency Prevention Reauthorization Act of 2015
U.S. Senate
2015-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 325114th CONGRESS1st SessionS. 1169[Report No. 114–181]IN THE SENATE OF THE UNITED STATESApril 30, 2015Mr. Grassley (for himself, Mr. Whitehouse, Mr. Leahy, Mr. Blunt, Mr. Cornyn, Mr. Durbin, Mr. Coons, Mr. Hatch, Mr. Rubio, Mr. Blumenthal, Ms. Klobuchar, Mrs. Feinstein, Ms. Ayotte, Mrs. Shaheen, and Mrs. Murray) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryDecember 15, 2015Reported by Mr. Grassley, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo reauthorize and improve the Juvenile Justice and Delinquency Prevention Act of 1974, and for
			 other purposes. 
	
 1.Short titleThis Act may be cited as the Juvenile Justice and Delinquency Prevention Reauthorization Act of 2015.
 2.Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title.Sec. 2. Table of contents.TITLE I—Declaration of purpose and definitionsSec. 101. Purposes.Sec. 102. Definitions.TITLE II—Juvenile justice and delinquency preventionSec. 201. Concentration of Federal efforts.Sec. 202. Coordinating Council on Juvenile Justice and Delinquency Prevention.Sec. 203. Annual report.Sec. 204. Allocation of funds.Sec. 205. State plans.Sec. 206. Reallocation of grant funds.Sec. 207. Authority to make grants.Sec. 208. Eligibility of States.Sec. 209. Grants to Indian tribes.Sec. 210. Research and evaluation; statistical analyses; information dissemination.Sec. 211. Training and technical assistance.Sec. 212. Administrative authority.Sec. 213. Technical and conforming amendments.TITLE III—Incentive grants for local delinquency prevention programsSec. 301. Definitions.Sec. 302. Grants for delinquency prevention programs.Sec. 303. Technical and conforming amendment.TITLE IV—Miscellaneous provisionsSec. 401. Evaluation by Government Accountability Office.Sec. 402. Authorization of appropriations.Sec. 403. Accountability and oversight.TITLE V—Juvenile accountability block grantsSec. 501. Grant eligibility. IDeclaration of purpose and definitions 101.PurposesSection 102 of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5602) is amended—
 (1)in paragraph (2), by striking and at the end; (2)by amending paragraph (3) to read as follows:
					
 (3)to assist State and local governments in addressing juvenile crime through the provision of technical assistance, research, training, evaluation, and the dissemination of current and relevant information on effective and evidence-based programs and practices for combating juvenile delinquency;; and
 (3)by adding at the end the following:  (4)to support a trauma-informed continuum of programs (including delinquency prevention, intervention, mental health and substance abuse treatment, and aftercare) to address the needs of at-risk youth and youth who come into contact with the justice system..
 102.DefinitionsSection 103 of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5603) is amended—
 (1)in paragraph (8), by amending subparagraph (C) to read as follows:  (C)an Indian tribe; or;
 (2)by amending paragraph (18) to read as follows:  (18)the term Indian tribe has the meaning given that term in section 102 of the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 479a);;
 (3)by amending paragraph (22) to read as follows:  (22)the term jail or lockup for adults—
 (A)means a secure facility that is used by a State, unit of local government, or law enforcement authority to detain or confine adult inmates; and
 (B)does not include a non-secure area in a police facility or station in which a portion of the area is secured to physically restrict the movement and activity of individuals in lawful custody;;
 (4)by amending paragraph (25) to read as follows:  (25)the term sight or sound contact means any physical, clear visual, or verbal contact that is not brief and inadvertent;;
 (5)by amending paragraph (26) to read as follows:  (26)the term adult inmate—
 (A)means an individual who— (i)has reached the age of full criminal responsibility under applicable State law; and
 (ii)has been arrested and is in custody for or awaiting trial on a criminal charge, or is convicted of a criminal charge offense; and
 (B)does not include an individual who— (i)at the time of the time of the offense, was younger than the maximum age at which a youth can be held in a juvenile facility under applicable State law; and
 (ii)was committed to the care and custody or supervision, including post-placement or parole supervision, of a juvenile correctional agency by a court of competent jurisdiction or by operation of applicable State law;;
 (6)in paragraph (28), by striking and at the end; (7)in paragraph (29), by striking the period at the end and inserting a semicolon; and
 (8)by adding at the end the following:  (30)the term core requirements means the requirements described in paragraphs (11), (12), (13), (14), and (15) of section 223(a);
 (31)the term chemical agent means a spray or injection used to temporarily incapacitate a person, including oleoresin capsicum spray, tear gas, and 2-chlorobenzalmalononitrile gas;
 (32)the term isolation— (A)means any instance in which a youth is confined alone for more than 15 minutes in a room or cell; and
 (B)does not include confinement during regularly scheduled sleeping hours, or for not more than 1 hour during any 24-hour period in the room or cell in which the youth usually sleeps, protective confinement (for injured youths or youths whose safety is threatened), separation based on an approved treatment program, confinement or separation that is requested by the youth, or the separation of the youth from a group in a nonlocked setting for the purpose of calming;
 (33)the term restraints has the meaning given that term in section 591 of the Public Health Service Act (42 U.S.C. 290ii); (34)the term evidence-based means a program or practice that—
 (A)is demonstrated to be effective when implemented with fidelity; (B)is based on a clearly articulated and empirically supported theory;
 (C)has measurable outcomes, including a detailed description of the outcomes produced in a particular population, in rural and urban areas; and
 (D)has been scientifically tested through randomized control studies or comparison group studies;
 (35)the term promising means a program or practice that is demonstrated to be effective based on positive outcomes from 1 or more objective, independent, and scientifically valid evaluations, as documented in writing to the Administrator;
 (36)the term dangerous practice means an act, procedure, or program that creates an unreasonable risk of physical injury, pain, or psychological harm to a juvenile subjected to the act, procedure, or program;
 (37)the term screening means a brief process— (A)designed to identify youth who may have mental health, behavioral health, substance abuse, or other needs requiring immediate attention, intervention, and further evaluation; and
 (B)the purpose of which is to quickly identify a youth with possible mental health, behavioral health, substance abuse, or other needs in need of further assessment;
 (38)the term assessment includes, at a minimum, an interview and review of available records and other pertinent information—
 (A)by an appropriately trained professional who meets the criteria of the applicable State for licensing and education in the mental health, behavioral health, or substance abuse field; and
 (B)which is designed to identify significant mental health, behavioral health, or substance abuse treatment needs to be addressed during a youth's confinement;
 (39)the term contact means the points at which a youth and the juvenile justice system or criminal justice system officially intersect, including interactions with a juvenile justice, juvenile court, or law enforcement official;
 (40)the term trauma-informed means— (A)understanding the impact that exposure to violence and trauma have on a youth's physical, psychological, and psychosocial development;
 (B)recognizing when a youth has been exposed to violence and trauma and is in need of help to recover from the adverse impacts of trauma; and
 (C)responding by helping in ways that reflect awareness of the adverse impacts of trauma; (41)the term racial and ethnic disparity means minority youth populations are involved at a decision point in the juvenile justice system at higher rates, incrementally or cumulatively, than non-minority youth at that decision point;
 (42)the term status offender means— (A)a juvenile who is charged with or who has committed an offense that would not be criminal if committed by an adult; or
 (B)an individual under 18 years of age who is charged with or who has committed an offense of purchase or possession of any alcoholic beverage; and
 (43)the term rural means an area that is not located in a metropolitan statistical area, as defined by the Office of Management and Budget..
				IIJuvenile justice and delinquency prevention
 201.Concentration of Federal effortsSection 204 of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5614) is amended—
 (1)in subsection (a)— (A)in paragraph (1), in the first sentence—
 (i)by striking a long-term plan, and implement and inserting the following: a long-term plan to improve the juvenile justice system in the United States, taking into account scientific knowledge regarding adolescent development and behavior and regarding the effects of delinquency prevention programs and juvenile justice interventions on adolescents, and shall implement; and
 (ii)by striking research, and improvement of the juvenile justice system in the United States and inserting and research; and (B)in paragraph (2)(B), by striking Federal Register and all that follows and inserting Federal Register during the 30-day period ending on October 1 of each year.; and
 (2)in subsection (b)— (A)in paragraph (5), by adding and at the end;
 (B)in paragraph (6), by striking ; and and inserting a period; and (C)by striking paragraph (7).
 202.Coordinating Council on Juvenile Justice and Delinquency PreventionSection 206 of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5616) is amended—
 (1)in subsection (a)(1)— (A)by inserting the Administrator of the Substance Abuse and Mental Health Services Administration, the Secretary of Defense, the Secretary of Agriculture, the Assistant Secretary for Indian Affairs after the Secretary of Health and Human Services,; and
 (B)by striking Commissioner of Immigration and Naturalization and inserting Assistant Secretary for Immigration and Customs Enforcement; and (2)in subsection (c)—
 (A)in paragraph (1), by striking paragraphs (12)(A), (13), and (14) of section 223(a) of this title and inserting the core requirements; and (B)in paragraph (2)—
 (i)in the matter preceding subparagraph (A), by inserting , on an annual basis after collectively; and (ii)by striking subparagraph (B) and inserting the following:
							
 (B)not later than 120 days after the completion of the last meeting of the Council during any fiscal year, submit to the Committee on Education and Labor of the House of Representatives and the Committee on the Judiciary of the Senate a report that—
 (i)contains the recommendations described in subparagraph (A); (ii)includes a detailed account of the activities conducted by the Council during the fiscal year, including a complete detailed accounting of expenses incurred by the Council to conduct operations in accordance with this section;
 (iii)is published on the websites of the Department of Justice, Office of Juvenile Justice and Delinquency Prevention, and the Council; and
 (iv)is in addition to the annual report required under section 207.. 203.Annual reportSection 207 of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5617) is amended—
 (1)in the matter preceding paragraph (1), by striking a fiscal year and inserting each fiscal year; (2)in paragraph (1)—
 (A)in subparagraph (B), by inserting , ethnicity, as such term is defined by the United States Census Bureau, after gender ; (B)in subparagraph (E), by striking and at the end;
 (C)in subparagraph (F)— (i)by inserting and other before disabilities,; and
 (ii)by striking the period at the end and inserting a semicolon; and (D)by adding at the end the following:
						
 (G)a summary of data from 1 month of the applicable fiscal year of the use of restraints and isolation upon juveniles held in the custody of secure detention and correctional facilities operated by a State or unit of local government;
 (H)the number of status offense cases petitioned to court, number of status offenders held in secure detention, the findings used to justify the use of secure detention, and the average period of time a status offender was held in secure detention;
 (I)the number of juveniles in the custody of secure detention and correctional facilities operated by a State or unit of local government who report to being pregnant; and
 (J)the number of juveniles whose offenses originated on school grounds, during off-campus activities, or due to a referral by any school official.;
 (3)by adding at the end the following:  (5)A description of the criteria used to determine what programs qualify as evidence-based and promising programs under this title and title V and a comprehensive list of those programs the Administrator has determined meet such criteria in both rural and urban areas.
 (6)A description of funding provided to Indian tribes under this Act, or under the Tribal Law and Order Act of 2010 (Public Law 111–211; 124 Stat. 2261), including direct Federal grants and funding provided to Indian tribes through a State or unit of local government.
 (7)An analysis and evaluation of the internal controls at the Office of Juvenile Justice and Delinquency Prevention to determine if grantees are following the requirements of the Office of Juvenile Justice and Delinquency Prevention grant programs and what remedial action the Office of Juvenile Justice and Delinquency Prevention has taken to recover any grant funds that are expended in violation of the grant programs, including instances in which—
 (A)supporting documentation was not provided for cost reports; (B)unauthorized expenditures occurred; or
 (C)subrecipients of grant funds were not compliant with program requirements. (8)An analysis and evaluation of the total amount of payments made to grantees that the Office of Juvenile Justice and Delinquency Prevention recouped from grantees that were found to be in violation of policies and procedures of the Office of Juvenile Justice and Delinquency Prevention grant programs, including—
 (A)the full name and location of the grantee; (B)the violation of the program found;
 (C)the amount of funds sought to be recouped by the Office of Juvenile Justice and Delinquency Prevention; and
 (D)the actual amount recouped by the Office of Juvenile Justice and Delinquency Prevention.. 204.Allocation of funds (a)Technical assistanceSection 221(b)(1) of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5631(b)(1)) is amended by striking 2 percent and inserting 5 percent.
 (b)Other allocationsSection 222 of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5632) is amended—
 (1)in subsection (a)— (A)in paragraph (1), by striking age eighteen and inserting 18 years of age, based on the most recent census; and
 (B)by striking paragraphs (2) and (3) and inserting the following:  (2)(A)If the aggregate amount appropriated for a fiscal year to carry out this title is less than $75,000,000, then—
 (i)the amount allocated to each State other than a State described in clause (ii) for that fiscal year shall be not less than $400,000; and
 (ii)the amount allocated to the Virgin Islands of the United States, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands for that fiscal year shall be not less than $75,000.
 (B)If the aggregate amount appropriated for a fiscal year to carry out this title is not less than $75,000,000, then—
 (i)the amount allocated to each State other than a State described in clause (ii) for that fiscal year shall be not less than $600,000; and
 (ii)the amount allocated to the Virgin Islands of the United States, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands for that fiscal year shall be not less than $100,000.;
 (2)by redesignating subsections (c) and (d) as subsections (d) and (e), respectively; (3)by inserting after subsection (b) the following:
						
 (c)(1)If any amount allocated under subsection (a) is withheld from a State due to noncompliance with the core requirements, the funds shall be reallocated for an improvement grant designed to assist the State in achieving compliance with the core requirements.
 (2)The Administrator shall condition a grant described in paragraph (1) on the State— (A)with the approval of the Administrator, developing specific action steps designed to restore compliance with the core requirements; and
 (B)semiannually submitting to the Administrator a report on progress toward implementing the specific action steps developed under subparagraph (A).
 (3)The Administrator shall provide appropriate and effective technical assistance directly or through an agreement with a contractor to assist a State receiving an improvement grant described in paragraph (1) in achieving compliance with the core requirements.;
 (4)in subsection (d), as redesignated, by striking efficient administration, including monitoring, evaluation, and one full-time staff position and inserting effective and efficient administration, including the designation of not less than 1 person to coordinate efforts to achieve and sustain compliance with the core requirements; and
 (5)in subsection (e), as redesignated, by striking 5 per centum of the minimum and inserting not more than 5 percent of the. 205.State plansSection 223 of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5633) is amended—
 (1)in subsection (a)— (A)in the matter preceding paragraph (1), by striking and shall describe the status of compliance with State plan requirements and inserting and shall describe how the State plan is supported by or takes account of scientific knowledge regarding adolescent development and behavior and regarding the effects of delinquency prevention programs and juvenile justice interventions on adolescents. Not later than 45 days after the date on which a plan or amended plan submitted under this subsection is finalized, a State shall make the plan or amended plan publicly available by posting the plan or amended plan on the State's publicly available website.;
 (B)in paragraph (3)— (i)in subparagraph (A)—
 (I)in clause (i), by inserting adolescent development, after concerning; (II)in clause (ii)—
 (aa)in subclause (II), by striking counsel for children and youth and inserting publicly supported court-appointed legal counsel for children and youth charged in delinquency matters;
 (bb)in subclause (III), by striking mental health, education, special education and inserting children's mental health, education, child and adolescent substance abuse, special education, services for youth with disabilities;
 (cc)in subclause (V), by striking delinquents or potential delinquents and inserting delinquent youth or youth at risk of delinquency; (dd)in subclause (VI), by striking youth workers involved with and inserting representatives of;
 (ee)in subclause (VII), by striking and at the end; (ff)by striking subclause (VIII) and inserting the following: and
									
 (VIII)persons with expertise and competence in preventing and addressing mental health and substance abuse needs in juvenile delinquents and those at-risk of delinquency; and
 (IX)representatives of victim or witness advocacy groups;;  (III)in clause (iii), by striking a majority of which and inserting at least 6;
 (IV)in clause (iv)— (aa)by striking one fifth of which and inserting 3; and
 (bb)by striking 24 at the time of appointment and inserting 28 at the time of initial appointment; (ii)in subparagraph (D)(ii)—
 (I)by striking at least annually and inserting at least every 2 years; and (II)by striking requirements of paragraphs (11), (12), and (13) and inserting core requirements; and
 (iii)in subparagraph (E)(i), by adding and at the end; (C)in paragraph (5)—
 (i)in the matter preceding subparagraph (A), by striking section 222(d) and inserting section 222(e); and (ii)in subparagraph (C), by striking Indian tribes and all that follows through applicable to the detention and confinement of juveniles and inserting Indian tribes that agree to attempt to comply with the core requirements applicable to the detention and confinement of juveniles;
 (D)in paragraph (7)— (i)in subparagraph (A), by striking performs law enforcement functions and inserting has jurisdiction; and
 (ii)in subparagraph (B)— (I)in clause (iii), by striking and at the end; and
 (II)by striking clause (iv) and inserting the following:  (iv)a plan to provide alternatives to detention, including specialized or problem-solving courts or diversion to home-based or community-based services that are culturally and linguistically competent or treatment for those youth in need of mental health, substance abuse, or co-occurring disorder services at the time such juveniles first come into contact with the juvenile justice system;
 (v)a plan to reduce the number of children housed in secure detention and corrections facilities who are awaiting placement in residential treatment programs;
 (vi)a plan to engage family members, where appropriate, in the design and delivery of juvenile delinquency prevention and treatment services, particularly post-placement;
 (vii)a plan to use community-based services to address the needs of at-risk youth or youth who have come into contact with the juvenile justice system; and
 (viii)a plan to promote evidence-based and trauma-informed programs and practices.; (E)in paragraph (8), by striking existing and inserting evidence-based and promising;
 (F)in paragraph (9)— (i)in the matter preceding subparagraph (A) by striking section 222(d) and inserting section 222(e);
 (ii)in subparagraph (A)(i), by inserting status offenders and other before youth who need; (iii)in subparagraph (B)(i)—
 (I)by striking parents and other family members and inserting status offenders, other youth, and the parents and other family members of such offenders and youth; and (II)by striking be retained and inserting remain;
 (iv)by redesignating subparagraphs (G) through (S) as subparagraphs (H) through (T), respectively; (v)in subparagraph (F), in the matter preceding clause (i), by striking expanding and inserting programs to expand;
 (vi)by inserting after subparagraph (F), the following:  (G)expanding access to publicly supported, court-appointed legal counsel and enhancing capacity for the competent representation of every child;;
 (vii)in subparagraph (M), as so redesignated— (I)in clause (i), by striking restraints and inserting alternatives; and
 (II)in clause (ii)— (aa)by striking by the provision by the Administrator; and
 (bb)by striking to States; (viii)in subparagraph (S), as so redesignated, by striking the and at the end;
 (ix)in subparagraph (T), as so redesignated— (I)by striking suspected to be;
 (II)by striking and discharge plans and inserting provision of treatment, and development of discharge plans; and (III)by striking the period at the end and inserting a semicolon; and
 (x)by inserting after subparagraph (T) the following:  (U)programs and projects designed to inform juveniles of the opportunity and process for expunging juvenile records and to assist juveniles in pursuing juvenile record expungements for both adjudications and arrests not followed by adjudications;
 (V)programs that address the needs of girls in or at risk of entering the juvenile justice system, including young mothers, survivors of commercial sexual exploitation or domestic child sex trafficking, girls with disabilities, and girls of color, including girls who are members of an Indian tribe and;
 (W)monitoring for compliance with the core requirements and providing training and technical assistance on the core requirements to secure facilities.;
 (G)in paragraph (11)— (i)in subparagraph (A)—
 (I)in the matter preceding clause (i), by inserting and individuals under 18 years of age who are charged with or who have committed an offense of purchase or possession of any alcoholic beverage after by an adult; and
 (II)in the matter following clause (iii), by striking and at the end; (ii)in subparagraph (B), by adding and at the end; and
 (iii)by adding at the end the following:  (C)encourage the use of community-based alternatives to secure detention, including programs of public and nonprofit entities receiving a grant under part A of title III;;
 (H)in paragraph (12)(A), by striking contact and inserting sight or sound contact; (I)in paragraph (13)—
 (i)in the matter preceding subparagraph (A)— (I)by striking detained or; and
 (II)by inserting or securely detained in any facility or building that contains a jail or lock-up for adult inmates after lockup for adults; and (ii)by striking contact each place it appears and inserting sight or sound contact;
 (J)by striking paragraphs (22) and (27); (K)by redesignating paragraphs (23) through (26) as paragraphs (24) through (27), respectively;
 (L)by redesignating paragraphs (14) through (21) as paragraphs (16) through (23), respectively; (M)by inserting after paragraph (13) the following:
						
 (14)require that— (A)not later than 3 years after the date of enactment of the Juvenile Justice and Delinquency Prevention Reauthorization Act of 2015, unless a court finds, after a hearing and in writing, that it is in the interest of justice, juveniles awaiting trial or other legal process who are treated as adults for purposes of prosecution in criminal court and housed in a secure facility—
 (i)shall not have sight or sound contact with adult inmates; and (ii)except as provided in paragraph (13), may not be held in any jail or lockup for adults;
 (B)in determining under subparagraph (A) whether it is in the interest of justice to permit a juvenile to be held in any jail or lockup for adults, or have sight or sound contact with adult inmates, a court shall consider—
 (i)the age of the juvenile; (ii)the physical and mental maturity of the juvenile;
 (iii)the present mental state of the juvenile, including whether the juvenile presents an imminent risk of harm to the juvenile;
 (iv)the nature and circumstances of the alleged offense; (v)the juvenile's history of prior delinquent acts;
 (vi)the relative ability of the available adult and juvenile detention facilities to meet the specific needs of the juvenile and to protect the public;
 (vii)whether placement in a juvenile facility will better serve the long-term interests of the juvenile and be more likely to prevent recidivism;
 (viii)the availability of programs designed to treat the juvenile's behavioral problems; and (ix)any other relevant factor; and
 (C)if a court determines under subparagraph (A) that it is in the interest of justice to permit a juvenile to be held in any jail or lockup for adults—
 (i)the court shall hold a hearing not less frequently than once every 30 days, or in the case of a rural jurisdiction, not less frequently than once every 45 days, to review whether it is still in the interest of justice to permit the juvenile to be so held or have such sight or sound contact; and
 (ii)the juvenile shall not be held in any jail or lockup for adults, or permitted to have sight or sound contact with adult inmates, for more than 180 days, unless the court, in writing, determines there is good cause for an extension or the juvenile expressly waives this limitation;
 (15)implement policy, practice, and system improvement strategies at the State, territorial, local, and tribal levels, as applicable, to identify and reduce racial and ethnic disparities among youth who come into contact with the juvenile justice system, without establishing or requiring numerical standards or quotas, by—
 (A)establishing or designating existing coordinating bodies, composed of juvenile justice stakeholders, (including representatives of the educational system) at the State, local, or tribal levels, to advise efforts by States, units of local government, and Indian tribes to reduce racial and ethnic disparities;
 (B)identifying and analyzing key decision points in State, local, or tribal juvenile justice systems to determine which points create racial and ethnic disparities among youth who come into contact with the juvenile justice system;
 (C)developing and implementing data collection and analysis systems to identify where racial and ethnic disparities exist in the juvenile justice system and to track and analyze such disparities; and
 (D)developing and implementing a work plan that includes measurable objectives for policy, practice, or other system changes, based on the needs identified in the data collection and analysis under subparagraphs (B) and (C).;
 (N)in paragraph (16), as so redesignated— (i)by striking adequate system and inserting effective system;
 (ii)by inserting lock-ups, after monitoring jails,; (iii)by inserting and after detention facilities,;
 (iv)by striking , and non-secure facilities; (v)by striking insure and inserting ensure;
 (vi)by striking requirements of paragraph (11), and all that follows through monitoring to the Administrator and inserting core requirements are met, and for annual reporting to the Administrator; and (vii)by striking , in the opinion of the Administrator,;
 (O)in paragraph (17), as so redesignated, by inserting ethnicity, after race,; (P)in paragraph (24), as so redesignated—
 (i)in subparagraphs (A), (B), and (C), by striking juvenile each place it appears and inserting status offender; (ii)in subparagraph (B), by striking and at the end;
 (iii)in subparagraph (C)— (I)in clause (i), by striking and at the end;
 (II)in clause (ii), by adding and at the end; and (III)by adding at the end the following:
								
 (iii)if such court determines the status offender should be placed in a secure detention facility or correctional facility for violating such order—
 (I)the court shall issue a written order that— (aa)identifies the valid court order that has been violated;
 (bb)specifies the factual basis for determining that there is reasonable cause to believe that the status offender has violated such order;
 (cc)includes findings of fact to support a determination that there is no appropriate less restrictive alternative available to placing the status offender in such a facility, with due consideration to the best interest of the juvenile;
 (dd)specifies the length of time, not to exceed 7 days, that the status offender may remain in a secure detention facility or correctional facility, and includes a plan for the status offender's release from such facility; and
 (ee)may not be renewed or extended; and (II)the court may not issue a second or subsequent order described in subclause (I) relating to a status offender, unless the status offender violates a valid court order after the date on which the court issues an order described in subclause (I);; and
 (iv)by adding at the end the following:  (D)there are procedures in place to ensure that any status offender held in a secure detention facility or correctional facility pursuant to a court order described in this paragraph does not remain in custody longer than 7 days or the length of time authorized by the court, whichever is shorter; and
 (E)not later than 3 years after the date of enactment of the Juvenile Justice and Delinquency Prevention Reauthorization Act of 2015 with a 1-year extension for each additional year that the State can demonstrate hardship as determined by the Administrator, the State will eliminate the use of valid court orders to provide secure confinement of status offenders;; 
 (Q)in paragraph (26), as so redesignated, by striking section 222(d) and inserting section 222(e); (R)in paragraph (27), as so redesignated—
 (i)by inserting and in accordance with confidentiality concerns, after maximum extent practicable,; and (ii)by striking the semicolon at the end and inserting the following: “, so as to provide for—
							
 (A)a compilation of data reflecting information on juveniles entering the juvenile justice system with a prior reported history as victims of child abuse or neglect through arrest, court intake, probation and parole, juvenile detention, and corrections; and
 (B)a plan to use the data described in subparagraph (A) to provide necessary services for the treatment of victims of child abuse and neglect who have entered, or are at risk of entering, the juvenile justice system;; 
 (S)in paragraph (28), by striking the period at the end and inserting a semicolon; and
 (T)by adding at the end the following:  (29)provide for the coordinated use of funds provided under this Act with other Federal and State funds directed at juvenile delinquency prevention and intervention programs;
 (30)develop policies and procedures, and provide training for facility staff to eliminate the use of dangerous practices, unreasonable restraints, and unreasonable isolation, including by developing effective behavior management techniques;
 (31)describe— (A)the evidence-based methods that will be used to conduct mental health and substance abuse screening, assessment, referral, and treatment for juveniles who—
 (i)request a screening; (ii)show signs of needing a screening; or
 (iii)are held for a period of more than 24 hours in a secure facility that provides for an initial screening;
 (B)the method to be used by the State to provide or arrange for mental health and substance abuse disorder treatment for juveniles determined to be in need of such treatment; and
 (C)the policies of the State designed to develop and implement comprehensive collaborative State or local plans to meet the service needs of juveniles with mental health or substance abuse needs who come into contact with the justice system and the families of the juveniles, including recognizing trauma histories of juveniles and providing trauma-informed care;
 (32)describe reentry planning at the State level for juveniles, including— (A)elements of written case plans for juveniles, including if the plan is based on an assessment of the needs of the juvenile and developed and updated in consultation with the juvenile, the family of the juvenile, and, if appropriate, counsel for the juvenile; and
 (B)the hearing and review processes; and (33)provide that the agency of the State receiving funds under this Act collaborate with the State educational agency receiving assistance under part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.) to develop and implement a plan to ensure that, in order to support educational progress—
 (A)the student records of adjudicated juveniles, including electronic records if available, are transferred in a timely manner from the educational program in the juvenile detention or secure treatment facility to the educational or training program into which the juveniles will enroll;
 (B)the credits of adjudicated juveniles are transferred; and (C)adjudicated juveniles receive full or partial credit toward high school graduation for secondary school coursework satisfactorily completed before and during the period of time during which the juveniles are held in custody, regardless of the local educational agency or entity from which the credits were earned; and
 (34)provide a description of the use by the State of funds for reentry and aftercare services for juveniles released from the juvenile justice system.;
 (2)in subsection (d)— (A)by striking section 222(d) and inserting section 222(e);
 (B)by striking described in paragraphs (11), (12), (13), and (22) of subsection (a) and inserting described in the core requirements; and (C)by striking the requirements under paragraphs (11), (12), (13), and (22) of subsection (a) and inserting the core requirements;
 (3)in subsection (f)(2)— (A)by striking subparagraph (A); and
 (B)by redesignating subparagraphs (B) through (E) and subparagraphs (A) through (D); and (4)by adding at the end the following:
					
						(g)Compliance Determination
 (1)In generalNot later than 60 days after the date of receipt of information indicating that a State may be out of compliance with any of the core requirements, the Administrator shall determine whether the State is in compliance with the core requirements.
 (2)ReportingThe Administrator shall— (A)issue an annual public report—
 (i)describing any determination described in paragraph (1) made during the previous year, including a summary of the information on which the determination is based and the actions to be taken by the Administrator (including a description of any reduction imposed under subsection (c)); and
 (ii)for any such determination that a State is out of compliance with any of the core requirements, describing the basis for the determination; and
 (B)make the report described in subparagraph (A) available on a publicly available website.. 206.Reallocation of grant fundsSection 223(c) of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5633(c)) is amended to read as follows:
				
 (c)(1)If a State fails to comply with any of the core requirements in any fiscal year— (A)subject to subparagraph (B), the amount allocated to such State under section 222 for that fiscal year shall be reduced by not less than 20 percent for each core requirement with respect to which the failure occurs; and
 (B)the State shall be ineligible to receive any allocation under such section for such fiscal year unless—
 (i)the State agrees to expend 50 percent of the amount allocated to the State for such fiscal year to achieve compliance with any such paragraph with respect to which the State is in noncompliance; or
 (ii)the Administrator determines that the State— (I)has achieved substantial compliance with such applicable requirements with respect to which the State was not in compliance; and
 (II)has made, through appropriate executive, administrative, or legislative action, an unequivocal commitment to achieving full compliance with such applicable requirements within a reasonable time.
 (2)Of the total amount of funds not allocated for a fiscal year under paragraph (1)— (A)50 percent of the unallocated funds shall be reallocated under section 222 to States that have not failed to comply with the core requirements; and
 (B)50 percent of the unallocated funds shall be used by the Administrator to provide additional training and technical assistance to States relating to compliance with the core requirements..
 207.Authority to make grantsSection 241(a) of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5651(a)) is amended—
 (1)in paragraph (1), by inserting status offenders, before juvenile offenders, and juveniles; (2)in paragraph (5), by striking juvenile offenders and juveniles and inserting status offenders, juvenile offenders, and juveniles;
 (3)in paragraph (10), by inserting , including juveniles with disabilities before the semicolon; and (4)in paragraph (17), by inserting truancy prevention and reduction, after mentoring,.
 208.Eligibility of StatesSection 243(a)(1)(A) of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5653(a)(1)(A)) is amended by striking 5 and inserting 10.
			209.Grants to Indian tribes
 (a)In generalSection 246(a)(2) of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5656(a)(2)) is amended—
 (1)by striking subparagraph (A); (2)by redesignating subparagraphs (B) through (E) as subparagraphs (A) through (D), respectively; and
 (3)in subparagraph (B)(ii), as redesignated, by striking subparagraph (B) and inserting subparagraph (A). (b)Technical and conforming amendmentSection 223(a)(7)(A) of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5633(a)(7)(A)) is amended by striking (including any geographical area in which an Indian tribe performs law enforcement functions) and inserting (including any geographical area of which an Indian tribe has jurisdiction).
 210.Research and evaluation; statistical analyses; information disseminationSection 251 of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5661) is amended—
 (1)in subsection (a)— (A)in paragraph (1)—
 (i)in the matter proceeding subparagraph (A), by striking may and inserting shall; (ii)in subparagraph (A), by striking plan and identify and inserting annually publish a plan to identify; and
 (iii)in subparagraph (B)— (I)by striking clause (iii) and inserting the following:
								
 (iii)successful efforts to prevent status offenders and first-time minor offenders from subsequent involvement with the criminal justice system;;
 (II)by striking clause (vii) and inserting the following:  (vii)the prevalence and duration of behavioral health needs (including mental health, substance abuse, and co-occurring disorders) among juveniles pre-placement and post-placement when held in the custody of secure detention and corrections facilities, including an examination of the effects of confinement;;
 (III)by redesignating clauses (ix), (x), and (xi) as clauses (xi), (xii), and (xiii), respectively; and (IV)by inserting after clause (viii) the following:
								
 (ix)training efforts and reforms that have produced reductions in or elimination of the use of dangerous practices;
 (x)methods to improve the recruitment, selection, training, and retention of professional personnel in the fields of medicine, law enforcement, the judiciary, juvenile justice, social work and child protection, education, and other relevant fields who are engaged in, or intend to work in, the field of prevention, identification, and treatment of delinquency;; and
 (B)in paragraph (4)— (i)in the matter preceding subparagraph (A), by striking date of enactment of this paragraph, the and inserting date of enactment of the Juvenile Justice and Delinquency Prevention Reauthorization Act of 2015, the;
 (ii)in subparagraph (F), by striking and at the end; (iii)in subparagraph (G), by striking the period at the end and inserting a semicolon; and
 (iv)by adding at the end the following:  (H)a description of the best practices in discharge planning; and
 (I)an assessment of living arrangements for juveniles who cannot return to the homes of the juveniles.; (2)in subsection (b), in the matter preceding paragraph (1), by striking may and inserting shall; and
 (3)by adding at the end the following:  (f)National recidivism measureThe Administrator, in consultation with experts in the field of juvenile justice research, recidivism, and data collection, shall—
 (1)establish a uniform method of data collection and technology that States may use to evaluate data on juvenile recidivism on an annual basis;
 (2)establish a common national juvenile recidivism measurement system; and (3)make cumulative juvenile recidivism data that is collected from States available to the public..
 211.Training and technical assistanceSection 252 of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5662) is amended—
 (1)in subsection (a)— (A)in the matter preceding paragraph (1), by striking may;
 (B)in paragraph (1), by inserting shall before develop and carry out projects; and (C)in paragraph (2), by inserting may before make grants to and contracts with;
 (2)in subsection (b)— (A)in the matter preceding paragraph (1), by striking may;
 (B)in paragraph (1)— (i)by inserting shall before develop and implement projects;
 (ii)by inserting , including compliance with the core requirements after this title; and (iii)by striking and at the end;
 (C)in paragraph (2)— (i)by inserting may before make grants to and contracts with; and
 (ii)by striking the period at the end and inserting ; and; and (D)by adding at the end the following:
						
 (3)shall, upon request, provide technical assistance to States and units of local government on achieving compliance with the amendments made by the Juvenile Justice and Delinquency Prevention Reauthorization Act of 2015; and
 (4)shall provide technical assistance to States in support of efforts to establish partnerships between a State and a university, institution of higher education, or research center designed to improve the recruitment, selection, training, and retention of professional personnel in the fields of medicine, law enforcement, the judiciary, juvenile justice, social work and child protection, education, and other relevant fields who are engaged in, or intend to work in, the field of prevention, identification, and treatment of delinquency.; and
 (3)by adding at the end the following:  (d)Technical assistance to States regarding legal representation of childrenIn consultation with the American Bar Association (commonly known as the ABA) and experts in the field of juvenile defense, the Administrator shall—
 (1)develop and issue standards of practice for attorneys representing children; and (2)ensure that the standards issued under paragraph (1) are adapted for use in States.
 (e)Training and technical assistance for local and State juvenile detention and corrections personnelThe Administrator shall coordinate training and technical assistance programs with juvenile detention and corrections personnel of States and units of local government to—
 (1)promote methods for improving conditions of juvenile confinement, including methods that are designed to minimize the use of dangerous practices, unreasonable restraints, and isolation; and
 (2)encourage alternative behavior management techniques based on positive youth development approaches.
							(f)Training and technical assistance To support mental health or substance abuse treatment including
 home-Based or community-Based careThe Administrator shall provide training and technical assistance, in conjunction with the appropriate public agencies, to individuals involved in making decisions regarding the disposition and management of cases for youth who enter the juvenile justice system about the appropriate services and placement for youth with mental health or substance abuse needs, including—
 (1)juvenile justice intake personnel; (2)probation officers;
 (3)juvenile court judges and court services personnel; (4)prosecutors and court-appointed counsel; and
 (5)family members of juveniles and family advocates. (g)Grants for juvenile court judges and personnelThe Attorney General, acting through the Office of Juvenile Justice and Delinquency Prevention and the Office of Justice Programs, shall make grants to improve training, education, technical assistance, evaluation, and research to enhance the capacity of State and local courts, judges, and related judicial personnel to—
 (1)improve the lives of children currently involved in or at risk of being involved in the juvenile court system; and
 (2)carry out the requirements of this Act. (h)Free and reduced price school lunches for incarcerated juvenilesThe Attorney General, in consultation with the Secretary of Agriculture, shall provide guidance to States relating to options for school food authorities in the States to apply for reimbursement for free or reduced price lunches under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) for juveniles who are incarcerated and would, if not incarcerated, be eligible for free or reduced price lunches under that Act..
 212.Administrative authoritySection 299A(e) of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5672(e)) is amended by striking requirements described in paragraphs (11), (12), and (13) of section 223(a) and inserting core requirements.
 213.Technical and conforming amendmentsThe Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5601 et seq.) is amended— (1)in section 204(b)(6) (42 U.S.C. 5614(b)(6)), by striking section 223(a)(15) and inserting section 223(a)(14);
 (2)in subparagraph (C) of section 246(a)(2) (42 U.S.C. 5656(a)(2)), as redesignated by section 208, by striking section 222(c) and inserting section 222(d); and
 (3)in section 299D(b) (42 U.S.C. 5675(b)), by striking section 222(c) and inserting section 222(d). IIIIncentive grants for local delinquency prevention programs 301.DefinitionsSection 502 of the Incentive Grants for Local Delinquency Prevention Programs Act of 2002 (42 U.S.C. 5781) is amended—
 (1)in the section heading, by striking Definition and inserting Definitions; and (2)by striking this title, the term and inserting the following: “this title—
					
 (1)the term mentoring means matching 1 adult with 1 or more youths (not to exceed 4 youths) for the purpose of providing guidance, support, and encouragement aimed at developing the character of the youths, where the adult and youths meet regularly for not less than 4 hours each month for not less than a 9-month period; and
 (2)the term. 302.Grants for delinquency prevention programsSection 504(a) of the Incentive Grants for Local Delinquency Prevention Programs Act of 2002 (42 U.S.C. 5783(a)) is amended—
 (1)in paragraph (7), by striking and at the end; (2)in paragraph (8), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (9)mentoring programs..
 303.Technical and conforming amendmentThe Juvenile Justice and Delinquency Prevention Act of 1974 is amended by striking title V, as added by the Juvenile Justice and Delinquency Prevention Act of 1974 (Public Law 93–415; 88 Stat. 1133) (relating to miscellaneous and conforming amendments).
			IVMiscellaneous provisions
			401.Evaluation by Government Accountability Office
 (a)EvaluationNot later than October 1, 2015, the Comptroller General of the United States shall— (1)conduct a comprehensive analysis and evaluation regarding the performance of the Office of Juvenile Justice Delinquency and Prevention (referred to in this section as the agency), its functions, its programs, and its grants;
 (2)conduct a comprehensive audit and evaluation of a selected, statistically significant sample of grantees (as determined by the Comptroller General) that receive Federal funds under grant programs administered by the Office of Juvenile Justice Delinquency and Prevention including a review of internal controls to prevent fraud, waste, and abuse of funds by grantees; and
 (3)submit a report in accordance with subsection (d). (b)Considerations for evaluationIn conducting the analysis and evaluation under subsection (a)(1), and in order to document the efficiency and public benefit of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5601 et seq.), excluding the Runaway and Homeless Youth Act (42 U.S.C. 5701 et seq.) and the Missing Children's Assistance Act (42 U.S.C. 5771 et seq.), the Comptroller General shall take into consideration—
 (1)the extent to which the jurisdiction of, and the programs administered by, the agency duplicate or conflict with the jurisdiction and programs of other agencies;
 (2)the potential benefits of consolidating programs administered by the agency with similar or duplicative programs of other agencies, and the potential for consolidating those programs;
 (3)whether present functions or operations are impeded or enhanced by existing statutes, rules, and procedures;
 (4)the number and types of beneficiaries or persons served by programs carried out by the agency; (5)the manner with which the agency seeks public input and input from State and local governments on the performance of the functions of the agency;
 (6)the extent to which the agency complies with section 552 of title 5, United States Code (commonly known as the Freedom of Information Act);
 (7)whether greater oversight is needed of programs developed with grants made by the agency; and (8)the extent to which changes are necessary in the authorizing statutes of the agency in order for the functions of the agency to be performed in a more efficient and effective manner.
 (c)Considerations for auditsIn conducting the audit and evaluation under subsection (a)(2), and in order to document the efficiency and public benefit of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5601 et seq.), excluding the Runaway and Homeless Youth Act (42 U.S.C. 5701 et seq.) and the Missing Children's Assistance Act (42 U.S.C. 5771 et seq.), the Comptroller General shall take into consideration—
 (1)whether grantees timely file Financial Status Reports; (2)whether grantees have sufficient internal controls to ensure adequate oversight of grant fund received;
 (3)whether disbursements were accompanied with adequate supporting documentation (including invoices and receipts);
 (4)whether expenditures were authorized; (5)whether subrecipients of grant funds were complying with program requirements;
 (6)whether salaries and fringe benefits of personnel were adequately supported by documentation; (7)whether contracts were bid in accordance with program guidelines; and
 (8)whether grant funds were spent in accordance with program goals and guidelines. (d)Report (1)In generalThe Comptroller General of the United States shall submit a report regarding the evaluation conducted under subsection (a) and audit under subsection (b), together with supporting materials, to the Speaker of the House of Representatives and the President pro tempore of the Senate, and be made available to the public, not later than October 1, 2011.
 (2)ContentsThe report submitted in accordance with paragraph (1) shall include all audit findings determined by the selected, statistically significant sample of grantees as required by subsection (a)(2) and shall include the name and location of any selected grantee as well as any findings required by subsection (a)(2).
					402.Authorization of appropriations
 (a)In generalThe Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5601 et seq.) is amended by adding at the end the following:
					
						VIAuthorization of appropriations; accountability and oversight
							601.Authorization of appropriations
 (a)In generalThere are authorized to be appropriated to carry out this Act— (1)$159,000,000 for fiscal year 2016;
 (2)$162,180,000 for fiscal year 2017; (3)$165,423,600 for fiscal year 2018;
 (4)$168,732,072 for fiscal year 2019; and (5)$172,106,713 for fiscal year 2020.
 (b)Mentoring programsNot more than 20 percent of the amount authorized to be appropriated under subsection (a) for a fiscal year may be used for mentoring programs..
 (b)Technical and conforming amendmentsThe Juvenile Justice and Delinquency Prevention Act of 1974 is amended by striking— (1)section 299 (42 U.S.C. 5671);
 (2)section 388 (42 U.S.C. 5751); (3)section 408 (42 U.S.C. 5777); and
 (4)section 505 (42 U.S.C. 5784). 403.Accountability and oversight (a)In generalTitle VI of the Juvenile Justice and Delinquency Prevention Act of 1974, as added by this Act, is amended by adding at the end the following:
					
						602.Accountability and oversight
 (a)Sense of CongressIt is the sense of Congress that, in order to ensure that at-risk youth who come into contact with the criminal justice system are treated fairly and the outcome of that contact is beneficial to the Nation—
 (1)the Department of Justice, through its Office of Juvenile Justice and Delinquency Prevention, must restore meaningful enforcement of the core protections in this Act;
 (2)the Attorney General should, not later than 90 days after the date of enactment of this Act, issue a proposed rule to update existing Federal regulations used to make State compliance determinations and provide participating States with technical assistance to develop more effective and comprehensive data collection systems; and
 (3)States, which are entrusted with a fiscal stewardship role if they accept funds under this Act, must exercise vigilant oversight to ensure full compliance with the core protections for juveniles provided for in this Act.
								(b)Accountability
								(1)Agency program review
 (A)In generalNot less often than once every 2 years, the Administrator shall conduct, for each State and Indian tribe receiving a grant under this Act, a programmatic and financial review of all grants awarded to the State or Indian tribe under this Act in order to prevent waste, fraud, and abuse by grantees.
 (B)ContentsEach review under subparagraph (A) shall, at a minimum, examine— (i)whether the funds awarded were used in accordance with the law, program guidance, and any applicable plans; and
 (ii)the extent to which funds awarded under this Act enhanced the ability of the grantee to improve its juvenile justice system and juvenile justice delinquency prevention programs.
 (C)Authorization of appropriationsIn addition to any other amounts authorized to be appropriated to the Administrator, there are authorized to be appropriated to the Administrator for reviews under this paragraph such sums as are necessary for fiscal year 2016 and each fiscal year thereafter.
									(2)Office of Inspector General performance audits
 (A)In generalIn order to ensure the effective and appropriate use of grants administered under this Act, the Inspector General of the Department of Justice each year shall conduct audits of a sample of States and Indian tribes that receive grants under this Act.
 (B)Determining samplesThe sample selected for audits under subparagraph (A) shall be— (i)of an appropriate size to—
 (I)assess the overall integrity of the grant programs described in subparagraph (A); and (II)act as a deterrent to financial mismanagement; and
 (ii)selected based on— (I)the size of the grants awarded to the recipient;
 (II)the past grant management performance of the recipient; (III)concerns identified by the Administrator, including referrals from the Administrator; and
 (IV)such other factors as determined by the Inspector General of the Department of Justice. (C)Comprehensive auditingDuring the 5-year period beginning on the date of enactment of this section, the Inspector General of the Department of Justice shall conduct not fewer than 1 audit of each State or Indian tribe that receives a grant under this Act.
									(D)Report by the Inspector General
 (i)In generalThe Inspector General of the Department of Justice shall submit to the appropriate committees of Congress—
 (I)not later than 90 days after the date of enactment of this section, a report on the estimated amount of grant funds disbursed by the Office of Juvenile Justice and Delinquency Prevention since fiscal year 1997 that did not meet the requirements for awards of formula grants to States under this Act; and
 (II)an annual report on every audit conducted under this section during the fiscal year preceding the report.
 (ii)ContentsEach report submitted under clause (i)(II) shall describe, for the fiscal year preceding the report—
 (I)the audits conducted under subparagraph (A); (II)the findings of the Inspector General with respect to the audits conducted under subparagraph (A);
 (III)whether the funds awarded under this Act were used in accordance with law, program guidance, and applicable plans; and
 (IV)the extent to which funds awarded under this Act enhanced the ability of a grantee to improve its juvenile justice system and juvenile justice programs.
 (iii)DeadlineFor each year, the report required under clause (i)(II) shall be submitted not later than December 31.
 (E)Public availability on websiteThe Inspector General of the Department of Justice shall make each audit conducted under subparagraph (A) available on the website of the Inspector General, subject to redaction as the Inspector General determines necessary to protect classified and other sensitive information.
 (F)Provision of information to administratorThe Inspector General of the Department of Justice shall provide to the Administrator any findings and recommendations from audits conducted under subparagraph (A).
 (G)Evaluation of grants management and oversightNot later than 1 year after the date of enactment of this section, the Inspector General of the Department of Justice shall review and evaluate the grants management and oversight practices of the Office of Juvenile Justice and Delinquency Prevention, including assessment of and recommendations relating to—
 (i)the skills, resources, and capabilities of the workforce; and (ii)any additional resources and staff necessary to carry out such management and oversight.
 (H)Authorization of appropriationsIn addition to any other amounts authorized to be appropriated to the Inspector General of the Department of Justice, there are authorized to be appropriated to the Inspector General of the Department of Justice for audits under subparagraph (A) such sums as are necessary for fiscal year 2016, and each fiscal year thereafter.
 (I)Mandatory exclusionA recipient of grant funds under this Act that is found to have an unresolved audit finding shall not be eligible to receive grant funds under this Act during the first 2 fiscal years beginning after the 12-month period beginning on the date on which the audit report is issued.
 (J)PriorityIn awarding grants under this Act, the Administrator shall give priority to a State or Indian tribe that did not have an unresolved audit finding during the 3 fiscal years prior to the date on which the eligible entity submits an application for a grant under this Act.
 (K)ReimbursementIf a State or Indian tribe is awarded grant funds under this Act during the 2-fiscal-year period in which the entity is barred from receiving grants under subparagraph (I), the Attorney General shall—
 (i)deposit an amount equal to the amount of the grant funds that were improperly awarded to the grantee into the General Fund of the Treasury; and
 (ii)seek to recoup the costs of the repayment to the General Fund under clause (i) from the grantee that was erroneously awarded grant funds.
 (L)DefinitionIn this paragraph, the term unresolved audit findingmeans a finding in the final audit report of the Inspector General— (i)that the audited State or Indian tribe has used grant funds for an unauthorized expenditure or otherwise unallowable cost; and
 (ii)that is not closed or resolved during the 12-month period beginning on the date on which the final audit report is issued.
										(3)Nonprofit organization requirements
 (A)DefinitionFor purposes of this paragraph and the grant programs described in this Act, the term nonprofit organization means an organization that is described in section 501(c)(3) of the Internal Revenue Code of 1986 and is exempt from taxation under section 501(a) of such Code.
 (B)ProhibitionThe Administrator may not award a grant under any grant program described in this Act to a nonprofit organization that holds money in offshore accounts for the purpose of avoiding paying the tax described in section 511(a) of the Internal Revenue Code of 1986.
									(C)Disclosure
 (i)In generalEach nonprofit organization that is awarded a grant under a grant program described in this Act and uses the procedures prescribed in regulations to create a rebuttable presumption of reasonableness for the compensation of its officers, directors, trustees, and key employees, shall disclose to the Administrator, in the application for the grant, the process for determining such compensation, including—
 (I)the independent persons involved in reviewing and approving such compensation; (II)the comparability data used; and
 (III)contemporaneous substantiation of the deliberation and decision. (ii)Public inspection upon requestUpon request, the Administrator shall make the information disclosed under clause (i) available for public inspection.
										(4)Conference expenditures
 (A)LimitationNo amounts authorized to be appropriated to the Department of Justice under this Act may be used by the Attorney General, or by any individual or organization awarded discretionary funds through a cooperative agreement under this Act, to host or support any expenditure for conferences that uses more than $20,000 in funds made available to the Department of Justice, unless the Deputy Attorney General or such Assistant Attorney Generals, Directors, or principal deputies as the Deputy Attorney General may designate, provides prior written authorization that the funds may be expended to host a conference.
 (B)Written approvalWritten approval under subparagraph (A) shall include a written estimate of all costs associated with the conference, including the cost of all food and beverages, audiovisual equipment, honoraria for speakers, and entertainment.
 (C)ReportThe Deputy Attorney General shall submit an annual report to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives on all conference expenditures approved under this paragraph.
									(5)Prohibition on lobbying activity
 (A)In generalAmounts authorized to be appropriated under this Act may not be utilized by any recipient of a grant made using such amounts to—
 (i)lobby any representative of the Department of Justice regarding the award of grant funding; or (ii)lobby any representative of a Federal, State, local, or tribal government regarding the award of grant funding.
 (B)PenaltyIf the Attorney General determines that any recipient of a grant made using amounts authorized to be appropriated under this Act has violated subparagraph (A), the Attorney General shall—
 (i)require the grant recipient to repay the grant in full; and (ii)prohibit the grant recipient from receiving another grant under this Act for not less than 5 years.
 (6)Annual certificationBeginning in the first fiscal year beginning after the date of enactment of this section, the Attorney General shall submit, to the Committee on the Judiciary and the Committee on Appropriations of the Senate and the Committee on the Judiciary and the Committee on Appropriations of the House of Representatives, an annual certification that—
 (A)all audits issued by the Office of the Inspector General of the Department of Justice under paragraph (2) have been completed and reviewed by the appropriate Assistant Attorney General or Director;
 (B)all mandatory exclusions required under paragraph (2)(I) have been issued; (C)all reimbursements required under paragraph (2)(K)(i) have been made; and
 (D)includes a list of any grant recipients excluded under paragraph (2)(I) during the preceding fiscal year..
				(b)Technical and conforming amendment
 (1)In generalThe Juvenile Justice and Delinquency Prevention Act of 1974 is amended by striking section 407 (42 U.S.C. 5776a).
 (2)Effective dateThe amendment made by paragraph (1) shall take effect on the first day of the first fiscal year beginning after the date of enactment of this Act.
 (3)Savings clauseIn the case of an entity that is barred from receiving grant funds under paragraph (2) or (7)(B)(ii) of section 407 of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5776a), the amendment made by paragraph (1) of this subsection shall not affect the applicability to the entity, or to the Attorney General with respect to the entity, of paragraph (2), (3), or (7) of such section 407, as in effect on the day before the effective date under paragraph (2) of this subsection.
					VJuvenile accountability block grants
 501.Grant eligibilitySection 1802(a) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796ee–2(a)) is amended—
 (1)in paragraph (1), by striking and at the end; (2)in paragraph (2), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (3)assurances that the State agrees to comply with the core requirements, as defined in section 103 of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5603), applicable to the detention and confinement of juveniles..
	
 1.Short titleThis Act may be cited as the Juvenile Justice and Delinquency Prevention Reauthorization Act of 2015.
 2.Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title.Sec. 2. Table of contents.TITLE I—Declaration of purpose and definitionsSec. 101. Purposes.Sec. 102. Definitions.TITLE II—Juvenile justice and delinquency preventionSec. 201. Concentration of Federal efforts.Sec. 202. Coordinating Council on Juvenile Justice and Delinquency Prevention.Sec. 203. Annual report.Sec. 204. Allocation of funds.Sec. 205. State plans.Sec. 206. Reallocation of grant funds.Sec. 207. Authority to make grants.Sec. 208. Eligibility of States.Sec. 209. Grants to Indian tribes.Sec. 210. Research and evaluation; statistical analyses; information dissemination.Sec. 211. Training and technical assistance.Sec. 212. Administrative authority.TITLE III—Incentive grants for local delinquency prevention programsSec. 301. Definitions.Sec. 302. Grants for delinquency prevention programs.Sec. 303. Technical and conforming amendment.TITLE IV—Miscellaneous provisionsSec. 401. Evaluation by Government Accountability Office.Sec. 402. Authorization of appropriations.Sec. 403. Accountability and oversight.TITLE V—Juvenile accountability block grantsSec. 501. Grant eligibility. IDeclaration of purpose and definitions 101.PurposesSection 102 of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5602) is amended—
 (1)in paragraph (2), by striking and at the end; (2)by amending paragraph (3) to read as follows:
					
 (3)to assist State and local governments in addressing juvenile crime through the provision of technical assistance, research, training, evaluation, and the dissemination of current and relevant information on effective and evidence-based programs and practices for combating juvenile delinquency; and; and
 (3)by adding at the end the following:  (4)to support a continuum of evidence-based or promising programs (including delinquency prevention, intervention, mental health and substance abuse treatment, family services, and services for children exposed to violence) that are trauma informed, reflect the science of adolescent development, and are designed to meet the needs of at-risk youth and youth who come into contact with the justice system..
 102.DefinitionsSection 103 of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5603) is amended—
 (1)in paragraph (8), by amending subparagraph (C) to read as follows:  (C)an Indian tribe; or;
 (2)by amending paragraph (18) to read as follows:  (18)the term Indian tribe has the meaning given that term in section 102 of the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 479a);;
 (3)by amending paragraph (22) to read as follows:  (22)the term jail or lockup for adults means a secure facility that is used by a State, unit of local government, or law enforcement authority to detain or confine adult inmates;;
 (4)by amending paragraph (25) to read as follows:  (25)the term sight or sound contact means any physical, clear visual, or verbal contact that is not brief and inadvertent;;
 (5)by amending paragraph (26) to read as follows:  (26)the term adult inmate—
 (A)means an individual who— (i)has reached the age of full criminal responsibility under applicable State law; and
 (ii)has been arrested and is in custody for or awaiting trial on a criminal charge, or is convicted of a criminal offense; and
 (B)does not include an individual who— (i)at the time of the time of the offense, was younger than the maximum age at which a youth can be held in a juvenile facility under applicable State law; and
 (ii)was committed to the care and custody or supervision, including post-placement or parole supervision, of a juvenile correctional agency by a court of competent jurisdiction or by operation of applicable State law;;
 (6)in paragraph (28), by striking and at the end; (7)in paragraph (29), by striking the period at the end and inserting a semicolon; and
 (8)by adding at the end the following:  (30)the term core requirements—
 (A)means the requirements described in paragraphs (11), (12), (13), (14), and (15) of section 223(a); and
 (B)does not include the data collection requirements described in subparagraphs (A) through (K) of section 207(1);
 (31)the term chemical agent means a spray or injection used to temporarily incapacitate a person, including oleoresin capsicum spray, tear gas, and 2-chlorobenzalmalononitrile gas;
 (32)the term isolation— (A)means any instance in which a youth is confined alone for more than 15 minutes in a room or cell; and
 (B)does not include— (i)confinement during regularly scheduled sleeping hours;
 (ii)separation based on a treatment program approved by a licensed medical or mental health professional;
 (iii)confinement or separation that is requested by the youth; or (iv)the separation of the youth from a group in a nonlocked setting for the limited purpose of calming;
 (33)the term restraints has the meaning given that term in section 591 of the Public Health Service Act (42 U.S.C. 290ii); (34)the term evidence-based means a program or practice that—
 (A)is demonstrated to be effective when implemented with fidelity; (B)is based on a clearly articulated and empirically supported theory;
 (C)has measurable outcomes relevant to juvenile justice, including a detailed description of the outcomes produced in a particular population, whether urban or rural; and
 (D)has been scientifically tested and proven effective through randomized control studies or comparison group studies and with the ability to replicate and scale;
 (35)the term promising means a program or practice that— (A)is demonstrated to be effective based on positive outcomes relevant to juvenile justice from 1 or more objective, independent, and scientifically valid evaluations, as documented in writing to the Administrator; and
 (B)will be evaluated through a well-designed and rigorous study, as described in paragraph (34)(D);
 (36)the term dangerous practice means an act, procedure, or program that creates an unreasonable risk of physical injury, pain, or psychological harm to a juvenile subjected to the act, procedure, or program;
 (37)the term screening means a brief process— (A)designed to identify youth who may have mental health, behavioral health, substance abuse, or other needs requiring immediate attention, intervention, and further evaluation; and
 (B)the purpose of which is to quickly identify a youth with possible mental health, behavioral health, substance abuse, or other needs in need of further assessment;
 (38)the term assessment includes, at a minimum, an interview and review of available records and other pertinent information—
 (A)by an appropriately trained professional in the mental health, behavioral health, or substance abuse fields; and
 (B)which is designed to identify significant mental health, behavioral health, or substance abuse treatment needs to be addressed during a youth's confinement;
 (39)for purposes of section 223(a)(15), the term contact means the points at which a youth and the juvenile justice system or criminal justice system officially intersect, including interactions with a juvenile justice, juvenile court, or law enforcement official;
 (40)the term trauma-informed means— (A)understanding the impact that exposure to violence and trauma have on a youth's physical, psychological, and psychosocial development;
 (B)recognizing when a youth has been exposed to violence and trauma and is in need of help to recover from the adverse impacts of trauma; and
 (C)responding in ways that resist retraumatization; (41)the term racial and ethnic disparity means minority youth populations are involved at a decision point in the juvenile justice system at higher rates, incrementally or cumulatively, than non-minority youth at that decision point;
 (42)the term status offender means a juvenile who is charged with or who has committed an offense that would not be criminal if committed by an adult;
 (43)the term rural means an area that is not located in a metropolitan statistical area, as defined by the Office of Management and Budget; and
 (44)the term internal controls means a process implemented to provide reasonable assurance regarding the achievement of objectives in—
 (A)effectiveness and efficiency of operations, such as grant management practices; (B)reliability of reporting for internal and external use; and
 (C)compliance with applicable laws and regulations, as well as recommendations of the Office of Inspector General and the Government Accountability Office..
				IIJuvenile justice and delinquency prevention
 201.Concentration of Federal effortsSection 204 of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5614) is amended—
 (1)in subsection (a)— (A)in paragraph (1), in the first sentence—
 (i)by striking a long-term plan, and implement and inserting the following: a long-term plan to improve the juvenile justice system in the United States, taking into account scientific knowledge regarding adolescent development and behavior and regarding the effects of delinquency prevention programs and juvenile justice interventions on adolescents, and shall implement; and
 (ii)by striking research, and improvement of the juvenile justice system in the United States and inserting and research; and (B)in paragraph (2)(B), by striking Federal Register and all that follows and inserting Federal Register during the 30-day period ending on October 1 of each year.; and
 (2)in subsection (b)— (A)in paragraph (5), by adding and at the end;
 (B)in paragraph (6)— (i)by striking monitoring;
 (ii)by striking section 223(a)(15) and inserting section 223(a)(16); and (iii)by striking to review the adequacy of such systems; and and inserting for monitoring compliance.; and
 (C)by striking paragraph (7). 202.Coordinating Council on Juvenile Justice and Delinquency PreventionSection 206 of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5616) is amended—
 (1)in subsection (a) (A)in paragraph (1)—
 (i)by inserting the Administrator of the Substance Abuse and Mental Health Services Administration, the Secretary of the Interior, after the Secretary of Health and Human Services,; and
 (ii)by striking Commissioner of Immigration and Naturalization and inserting Assistant Secretary for Immigration and Customs Enforcement; and (B)in paragraph (2), by striking United States and inserting Federal Government; and
 (2)in subsection (c)— (A)in paragraph (1), by striking paragraphs (12)(A), (13), and (14) of section 223(a) of this title and inserting the core requirements; and
 (B)in paragraph (2)— (i)in the matter preceding subparagraph (A), by inserting , on an annual basis after collectively; and
 (ii)by striking subparagraph (B) and inserting the following:  (B)not later than 120 days after the completion of the last meeting of the Council during any fiscal year, submit to the Committee on Education and the Workforce of the House of Representatives and the Committee on the Judiciary of the Senate a report that—
 (i)contains the recommendations described in subparagraph (A); (ii)includes a detailed account of the activities conducted by the Council during the fiscal year, including a complete detailed accounting of expenses incurred by the Council to conduct operations in accordance with this section;
 (iii)is published on the websites of the Office of Juvenile Justice and Delinquency Prevention and the Council; and
 (iv)is in addition to the annual report required under section 207.. 203.Annual reportSection 207 of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5617) is amended—
 (1)in the matter preceding paragraph (1), by striking a fiscal year and inserting each fiscal year; (2)in paragraph (1)—
 (A)in subparagraph (B), by inserting , ethnicity, as such term is defined by the Bureau of the Census, after gender ; (B)in subparagraph (E), by striking and at the end;
 (C)in subparagraph (F)— (i)by inserting and other before disabilities,; and
 (ii)by striking the period at the end and inserting a semicolon; and (D)by adding at the end the following:
						
 (G)a summary of data from 1 month of the applicable fiscal year of the use of restraints and isolation upon juveniles held in the custody of secure detention and correctional facilities operated by a State or unit of local government;
 (H)the number of status offense cases petitioned to court, number of status offenders held in secure detention, the findings used to justify the use of secure detention, and the average period of time a status offender was held in secure detention;
 (I)the number of juveniles released from custody and the type of living arrangement to which they are released;
 (J)the number of juveniles whose offense originated on school grounds, during school-sponsored off-campus activities, or due to a referral by a school official, as collected and reported by the Department of Education or similar State educational agency; and
 (K)the number of juveniles in the custody of secure detention and correctional facilities operated by a State or unit of local government who report being pregnant.; and
 (3)by adding at the end the following:  (5)A description of the criteria used to determine what programs qualify as evidence-based and promising programs under this title and title V and a comprehensive list of those programs the Administrator has determined meet such criteria in both rural and urban areas.
 (6)A description of funding provided to Indian tribes under this Act or for a juvenile delinquency or prevention program under the Tribal Law and Order Act of 2010 (Public Law 111–211; 124 Stat. 2261), including direct Federal grants and funding provided to Indian tribes through a State or unit of local government.
 (7)An analysis and evaluation of the internal controls at the Office of Juvenile Justice and Delinquency Prevention to determine if grantees are following the requirements of the Office of Juvenile Justice and Delinquency Prevention grant programs and what remedial action the Office of Juvenile Justice and Delinquency Prevention has taken to recover any grant funds that are expended in violation of the grant programs, including instances—
 (A)in which supporting documentation was not provided for cost reports; (B)where unauthorized expenditures occurred; or
 (C)where subrecipients of grant funds were not compliant with program requirements. (8)An analysis and evaluation of the total amount of payments made to grantees that the Office of Juvenile Justice and Delinquency Prevention recouped from grantees that were found to be in violation of policies and procedures of the Office of Juvenile Justice and Delinquency Prevention grant programs, including—
 (A)the full name and location of the grantee; (B)the violation of the program found;
 (C)the amount of funds sought to be recouped by the Office of Juvenile Justice and Delinquency Prevention; and
 (D)the actual amount recouped by the Office of Juvenile Justice and Delinquency Prevention.. 204.Allocation of funds (a)Technical assistanceSection 221(b)(1) of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5631(b)(1)) is amended by striking 2 percent and inserting 5 percent.
 (b)Other allocationsSection 222 of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5632) is amended—
 (1)in subsection (a)— (A)in paragraph (1), by striking age eighteen and inserting 18 years of age, based on the most recent data available from the Bureau of the Census; and
 (B)by striking paragraphs (2) and (3) and inserting the following:  (2)(A)If the aggregate amount appropriated for a fiscal year to carry out this title is less than $75,000,000, then—
 (i)the amount allocated to each State other than a State described in clause (ii) for that fiscal year shall be not less than $400,000; and
 (ii)the amount allocated to the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands for that fiscal year shall be not less than $75,000.
 (B)If the aggregate amount appropriated for a fiscal year to carry out this title is not less than $75,000,000, then—
 (i)the amount allocated to each State other than a State described in clause (ii) for that fiscal year shall be not less than $600,000; and
 (ii)the amount allocated to the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands for that fiscal year shall be not less than $100,000.;
 (2)in subsection (c), by striking efficient administration, including monitoring, evaluation, and one full-time staff position and inserting effective and efficient administration of funds, including the designation of not less than 1 individual who shall coordinate efforts to achieve and sustain compliance with the core requirements and certify whether the State is in compliance with such requirements; and
 (3)in subsection (d), by striking 5 per centum of the minimum and inserting not more than 5 percent of the. 205.State plansSection 223 of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5633) is amended—
 (1)in subsection (a)— (A)in the matter preceding paragraph (1), by striking and shall describe the status of compliance with State plan requirements. and inserting and shall describe how the State plan is supported by or takes account of scientific knowledge regarding adolescent development and behavior and regarding the effects of delinquency prevention programs and juvenile justice interventions on adolescents. Not later than 60 days after the date on which a plan or amended plan submitted under this subsection is finalized, a State shall make the plan or amended plan publicly available by posting the plan or amended plan on the State's publicly available website.;
 (B)in paragraph (3)— (i)in subparagraph (A)—
 (I)in clause (i), by inserting adolescent development, after concerning; (II)in clause (ii)—
 (aa)in subclause (II), by striking counsel for children and youth and inserting publicly supported court-appointed legal counsel for juveniles charged with an act of juvenile delinquency or a status offense, consistent with other Federal law;
 (bb)in subclause (III), by striking mental health, education, special education and inserting child and adolescent mental health, education, child and adolescent substance abuse, special education, services for youth with disabilities;
 (cc)in subclause (V), by striking delinquents or potential delinquents and inserting delinquent youth or youth at risk of delinquency; (dd)in subclause (VI), by striking youth workers involved with and inserting representatives of;
 (ee)in subclause (VII), by striking and at the end; (ff)by striking subclause (VIII) and inserting the following:
									
 (VIII)persons with expertise and competence in preventing and addressing mental health and substance abuse needs in juvenile delinquents and those at-risk of delinquency; and
 (IX)representatives of victim or witness advocacy groups, including at least 1 individual with expertise in addressing the challenges of sexual abuse and exploitation and trauma;; 
 (III)in clause (iv), by striking 24 at the time of appointment and inserting 28 at the time of initial appointment; and (IV)in clause (v) by inserting or, if not feasible and in appropriate circumstances, who is the parent or guardian of someone who has been or is currently under the jurisdiction of the juvenile justice system after juvenile justice system;
 (ii)in subparagraph (C), by striking 30 days and inserting 45 days; and (iii)in subparagraph (D)(ii), by striking at least annually recommendations regarding State compliance with the requirements of paragraphs (11), (12), and (13) and inserting at least every 2 years a report and necessary recommendations regarding State compliance with the core requirements; and
 (iv)in subparagraph (E)— (I)in clause (i), by adding and at the end; and
 (II)in clause (ii), by striking the period at the end and inserting a semicolon; (C)in paragraph (5)—
 (i)in the matter preceding subparagraph (A), by striking paragraph (25) and inserting paragraph (26); and (ii)in subparagraph (C), by striking Indian tribes and all that follows through applicable to the detention and confinement of juveniles and inserting Indian tribes that agree to attempt to comply with the core requirements applicable to the detention and confinement of juveniles;
 (D)in paragraph (7)— (i)in subparagraph (A), by striking performs law enforcement functions and inserting has jurisdiction; and
 (ii)in subparagraph (B)— (I)in clause (iii), by striking and at the end; and
 (II)by striking clause (iv) and inserting the following:  (iv)a plan to provide alternatives to detention for status offenders, juveniles who have been induced to perform commercial sex acts, and others, where appropriate, such as specialized or problem-solving courts or diversion to home-based or community-based services or treatment for those youth in need of mental health, substance abuse, or co-occurring disorder services at the time such juveniles first come into contact with the juvenile justice system;
 (v)a plan to reduce the number of children housed in secure detention and corrections facilities who are awaiting placement in residential treatment programs;
 (vi)a plan to engage family members, where appropriate, in the design and delivery of juvenile delinquency prevention and treatment services, particularly post-placement;
 (vii)a plan to use community-based services to respond to the needs of at-risk youth or youth who have come into contact with the juvenile justice system;
 (viii)a plan to promote evidence-based and trauma-informed programs and practices; and (ix)a plan to, within 1 year of the date of enactment of the Juvenile Justice and Delinquency Prevention Reauthorization Act of 2015, eliminate the use of shackling of pregnant juveniles housed in secure detention and corrections facilities, covering at a minimum the third trimester, labor, delivery, and post-partum recovery;;
 (E)in paragraph (8), by striking existing and inserting evidence-based and promising; (F)in paragraph (9)—
 (i)in the matter preceding subparagraph (A), by inserting , with priority in funding given to entities meeting the criteria for evidence-based or promising programs after used for;
 (ii)in subparagraph (A)(i), by inserting status offenders and other before youth who need; (iii)in subparagraph (B)(i)—
 (I)by striking parents and other family members and inserting status offenders, other youth, and the parents and other family members of such offenders and youth; and (II)by striking be retained and inserting remain;
 (iv)in subparagraph (E)— (I)in the matter preceding clause (i), by striking delinquent and inserting at-risk or delinquent youth; and
 (II)in clause (i), by inserting , including for truancy prevention and reduction before the semicolon; (v)by redesignating subparagraphs (G) through (S) as subparagraphs (H) through (T), respectively;
 (vi)in subparagraph (F), in the matter preceding clause (i), by striking expanding and inserting programs to expand; (vii)by inserting after subparagraph (F), the following:
							
 (G)expanding access to publicly supported, court-appointed legal counsel and enhancing capacity for the competent representation of every child, consistent with other Federal law;;
 (viii)in subparagraph (M), as so redesignated— (I)in clause (i)—
 (aa)by inserting pre-adjudication and before post-adjudication; (bb)by striking restraints and inserting alternatives; and
 (cc)by inserting specialized or problem-solving courts, after (including; and (II)in clause (ii)—
 (aa)by striking by the provision by the Administrator; and (bb)by striking to States;
 (ix)in subparagraph (N), as so redesignated— (I)by inserting and reduce the risk of recidivism after families; and
 (II)by striking so that juveniles may be retained in their homes; (x)in subparagraph (S), as so redesignated, by striking and at the end;
 (xi)in subparagraph (T), as so redesignated— (I)by inserting or co-occurring disorder after mental health;
 (II)by inserting court-involved or before incarcerated; (III)by striking suspected to be;
 (IV)by striking and discharge plans and inserting provision of treatment, and development of discharge plans; and (V)by striking the period at the end and inserting a semicolon; and
 (xii)by inserting after subparagraph (T) the following:  (U)programs and projects designed to inform juveniles of the opportunity and process for expunging juvenile records and to assist juveniles in pursuing juvenile record expungements for both adjudications and arrests not followed by adjudications;
 (V)programs that address the needs of girls in or at risk of entering the juvenile justice system, including pregnant girls, young mothers, survivors of commercial sexual exploitation or domestic child sex trafficking, girls with disabilities, and girls of color, including girls who are members of an Indian tribe; and
 (W)monitoring for compliance with the core requirements and providing training and technical assistance on the core requirements to secure facilities;; 
 (G)in paragraph (11)(A)(ii), by inserting issued and reviewed in accordance with paragraph (24) after valid court order; (H)in paragraph (12)(A), by striking contact and inserting sight or sound contact;
 (I)in paragraph (13), by striking contact each place it appears and inserting sight or sound contact; (J)by striking paragraphs (22) and (27);
 (K)by redesignating paragraphs (23) through (26) as paragraphs (24) through (27), respectively; (L)by redesignating paragraphs (14) through (21) as paragraphs (16) through (23), respectively;
 (M)by inserting after paragraph (13) the following:  (14)require that—
 (A)not later than 3 years after the date of enactment of the Juvenile Justice and Delinquency Prevention Reauthorization Act of 2015, unless a court finds, after a hearing and in writing, that it is in the interest of justice, juveniles awaiting trial or other legal process who are treated as adults for purposes of prosecution in criminal court and housed in a secure facility—
 (i)shall not have sight or sound contact with adult inmates; and (ii)except as provided in paragraph (13), may not be held in any jail or lockup for adults;
 (B)in determining under subparagraph (A) whether it is in the interest of justice to permit a juvenile to be held in any jail or lockup for adults, or have sight or sound contact with adult inmates, a court shall consider—
 (i)the age of the juvenile; (ii)the physical and mental maturity of the juvenile;
 (iii)the present mental state of the juvenile, including whether the juvenile presents an imminent risk of harm to the juvenile;
 (iv)the nature and circumstances of the alleged offense; (v)the juvenile's history of prior delinquent acts;
 (vi)the relative ability of the available adult and juvenile detention facilities to not only meet the specific needs of the juvenile but also to protect the safety of the public as well as other detained youth; and
 (vii)any other relevant factor; and (C)if a court determines under subparagraph (A) that it is in the interest of justice to permit a juvenile to be held in any jail or lockup for adults—
 (i)the court shall hold a hearing not less frequently than once every 30 days, or in the case of a rural jurisdiction, not less frequently than once every 45 days, to review whether it is still in the interest of justice to permit the juvenile to be so held or have such sight or sound contact; and
 (ii)the juvenile shall not be held in any jail or lockup for adults, or permitted to have sight or sound contact with adult inmates, for more than 180 days, unless the court, in writing, determines there is good cause for an extension or the juvenile expressly waives this limitation;
 (15)implement policy, practice, and system improvement strategies at the State, territorial, local, and tribal levels, as applicable, to identify and reduce racial and ethnic disparities among youth who come into contact with the juvenile justice system, without establishing or requiring numerical standards or quotas, by—
 (A)establishing or designating existing coordinating bodies, composed of juvenile justice stakeholders, (including representatives of the educational system) at the State, local, or tribal levels, to advise efforts by States, units of local government, and Indian tribes to reduce racial and ethnic disparities;
 (B)identifying and analyzing key decision points in State, local, or tribal juvenile justice systems to determine which points create racial and ethnic disparities among youth who come into contact with the juvenile justice system; and
 (C)developing and implementing a work plan that includes measurable objectives for policy, practice, or other system changes, based on the needs identified in the data collection and analysis under subparagraph (B);;
 (N)in paragraph (16), as so redesignated— (i)by striking adequate system and inserting effective system;
 (ii)by inserting lock-ups, after monitoring jails,; (iii)by inserting and after detention facilities,;
 (iv)by striking , and non-secure facilities; (v)by striking insure and inserting ensure;
 (vi)by striking requirements of paragraph (11), and all that follows through monitoring to the Administrator and inserting core requirements are met, and for annual reporting to the Administrator; and (vii)by striking , in the opinion of the Administrator,;
 (O)in paragraph (17), as so redesignated, by inserting ethnicity, after race,; (P)in paragraph (24), as so redesignated—
 (i)in subparagraphs (A), (B), and (C), by striking juvenile each place it appears and inserting status offender; (ii)in subparagraph (B), by striking and at the end;
 (iii)in subparagraph (C)— (I)in clause (i), by striking and at the end;
 (II)in clause (ii), by adding and at the end; and (III)by adding at the end the following:
								
 (iii)if such court determines the status offender should be placed in a secure detention facility or correctional facility for violating such order—
 (I)the court shall issue a written order that— (aa)identifies the valid court order that has been violated;
 (bb)specifies the factual basis for determining that there is reasonable cause to believe that the status offender has violated such order;
 (cc)includes findings of fact to support a determination that there is no appropriate less restrictive alternative available to placing the status offender in such a facility, with due consideration to the best interest of the juvenile;
 (dd)specifies the length of time, not to exceed 7 days, that the status offender may remain in a secure detention facility or correctional facility, and includes a plan for the status offender's release from such facility; and
 (ee)may not be renewed or extended; and (II)the court may not issue a second or subsequent order described in subclause (I) relating to a status offender, unless the status offender violates a valid court order after the date on which the court issues an order described in subclause (I);; and
 (iv)by adding at the end the following:  (D)there are procedures in place to ensure that any status offender held in a secure detention facility or correctional facility pursuant to a court order described in this paragraph does not remain in custody longer than 7 days or the length of time authorized by the court, whichever is shorter; and
 (E)not later than 3 years after the date of enactment of the Juvenile Justice and Delinquency Prevention Reauthorization Act of 2015, the State will eliminate the use of valid court orders to provide secure confinement of status offenders;; 
 (Q)in paragraph (27), as so redesignated— (i)by inserting and in accordance with confidentiality concerns, after maximum extent practicable,; and
 (ii)by striking the semicolon at the end and inserting the following: “, so as to provide for—  (A)data in child abuse or neglect reports relating to juveniles entering the juvenile justice system with a prior reported history of arrest, court intake, probation and parole, juvenile detention, and corrections; and
 (B)a plan to use the data described in subparagraph (A) to provide necessary services for the treatment of such victims of child abuse or neglect;; 
 (R)in paragraph (28), by striking the period at the end and inserting a semicolon; and
 (S)by adding at the end the following:  (29)provide for the coordinated use of funds provided under this Act with other Federal and State funds directed at juvenile delinquency prevention and intervention programs;
 (30)describe the policies, procedures, and training in effect for the staff of juvenile State correctional facilities to eliminate the use of dangerous practices, unreasonable restraints (such as the shackling of pregnant juveniles during labor and delivery), and unreasonable isolation, including by developing effective behavior management techniques;
 (31)describe— (A)the evidence-based methods that will be used to conduct mental health and substance abuse screening, assessment, referral, and treatment for juveniles who—
 (i)request a screening; (ii)show signs of needing a screening; or
 (iii)are held for a period of more than 24 hours in a secure facility that provides for an initial screening; and
 (B)how the State will seek, to the extent practicable, to provide or arrange for mental health and substance abuse disorder treatment for juveniles determined to be in need of such treatment;
 (32)describe how reentry planning by the State for juveniles will include— (A)a written case plan based on an assessment of needs that includes—
 (i)the pre-release and post-release plans for the juveniles; (ii)the living arrangement to which the juveniles are to be discharged; and
 (iii)any other plans developed for the juveniles based on an individualized assessment; and (B)review processes;
 (33)provide that the agency of the State receiving funds under this Act collaborate with the State educational agency receiving assistance under part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.) to develop and implement a plan to ensure that, in order to support educational progress—
 (A)the student records of adjudicated juveniles, including electronic records if available, are transferred in a timely manner from the educational program in the juvenile detention or secure treatment facility to the educational or training program into which the juveniles will enroll;
 (B)the credits of adjudicated juveniles are transferred; and (C)adjudicated juveniles receive full or partial credit toward high school graduation for secondary school coursework satisfactorily completed before and during the period of time during which the juveniles are held in custody, regardless of the local educational agency or entity from which the credits were earned; and
 (34)describe policies and procedures to— (A)screen for, identify, and document in records of the State the identification of victims of domestic human trafficking, or those at risk of such trafficking, upon intake; and
 (B)divert youth described in subparagraph (A) to appropriate programs or services, to the extent practicable.;
 (2)in subsection (d)— (A)by striking described in paragraphs (11), (12), (13), and (22) of subsection (a) and inserting described in the core requirements; and
 (B)by striking the requirements under paragraphs (11), (12), (13), and (22) of subsection (a) and inserting the core requirements; (3)in subsection (f)(2)—
 (A)by striking subparagraph (A); and (B)by redesignating subparagraphs (B) through (E) and subparagraphs (A) through (D), respectively; and
 (4)by adding at the end the following:  (g)Compliance Determination (1)In generalFor each fiscal year, the Administrator shall make a determination regarding whether each State receiving a grant under this Act is in compliance or out of compliance with respect to each of the core requirements.
 (2)ReportingThe Administrator shall— (A)issue an annual public report—
 (i)describing any determination described in paragraph (1) made during the previous year, including a summary of the information on which the determination is based and the actions to be taken by the Administrator (including a description of any reduction imposed under subsection (c)); and
 (ii)for any such determination that a State is out of compliance with any of the core requirements, describing the basis for the determination; and
 (B)make the report described in subparagraph (A) available on a publicly available website. (3)Determinations requiredThe Administrator may not determine that a State is not out of compliance, or issue any other determination not described in paragraph (1), with respect to any core requirement, or otherwise fail to make the compliance determinations required under paragraph (1)..
 206.Reallocation of grant fundsSection 223(c) of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5633(c)) is amended to read as follows:
				
 (c)(1)If a State fails to comply with any of the core requirements in any fiscal year, then— (A)subject to subparagraph (B), the amount allocated to such State under section 222 for the subsequent fiscal year shall be reduced by not less than 20 percent for each core requirement with respect to which the failure occurs; and
 (B)the State shall be ineligible to receive any allocation under such section for such fiscal year unless—
 (i)the State agrees to expend 50 percent of the amount allocated to the State for such fiscal year to achieve compliance with any such paragraph with respect to which the State is in noncompliance; or
 (ii)the Administrator determines that the State— (I)has achieved substantial compliance with such applicable requirements with respect to which the State was not in compliance; and
 (II)has made, through appropriate executive or legislative action, an unequivocal commitment to achieving full compliance with such applicable requirements within a reasonable time.
 (2)Of the total amount of funds not allocated for a fiscal year under paragraph (1)— (A)50 percent of the unallocated funds shall be reallocated under section 222 to States that have not failed to comply with the core requirements; and
 (B)50 percent of the unallocated funds shall be used by the Administrator to provide additional training and technical assistance to States for the purpose of promoting compliance with the core requirements..
 207.Authority to make grantsSection 241(a) of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5651(a)) is amended—
 (1)in paragraph (1), by inserting status offenders, before juvenile offenders, and juveniles; (2)in paragraph (2)(A), by inserting before the semicolon at the end the following: , including for truancy prevention and reduction and social and independent living skills development;
 (3)in paragraph (5), by striking juvenile offenders and juveniles and inserting status offenders, juvenile offenders, and juveniles; and (4)in paragraph (10), by inserting , including juveniles with disabilities before the semicolon.
 208.Eligibility of StatesSection 243(a)(1)(A) of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5653(a)(1)(A)) is amended by striking 5 and inserting 10.
			209.Grants to Indian tribes
 (a)In generalSection 246(a)(2) of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5656(a)(2)) is amended—
 (1)by striking subparagraph (A); (2)by redesignating subparagraphs (B) through (E) as subparagraphs (A) through (D), respectively; and
 (3)in subparagraph (B)(ii), as redesignated, by striking subparagraph (B) and inserting subparagraph (A). (b)Technical and conforming amendmentSection 223(a)(7)(A) of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5633(a)(7)(A)) is amended by striking (including any geographical area in which an Indian tribe performs law enforcement functions) and inserting (including any geographical area of which an Indian tribe has jurisdiction).
 210.Research and evaluation; statistical analyses; information disseminationSection 251 of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5661) is amended—
 (1)in subsection (a)— (A)in paragraph (1)—
 (i)in the matter proceeding subparagraph (A), by striking may and inserting shall; (ii)in subparagraph (A), by striking plan and identify and inserting annually publish a plan to identify; and
 (iii)in subparagraph (B)— (I)by striking clause (iii) and inserting the following:
								
 (iii)successful efforts to prevent status offenders and first-time minor offenders from subsequent involvement with the juvenile justice and criminal justice systems;;
 (II)by striking clause (vii) and inserting the following:  (vii)the prevalence and duration of behavioral health needs (including mental health, substance abuse, and co-occurring disorders) among juveniles pre-placement and post-placement when held in the custody of secure detention and corrections facilities, including an examination of the effects of confinement;;
 (III)by redesignating clauses (ix), (x), and (xi) as clauses (xv), (xvi), and (xvii), respectively; and (IV)by inserting after clause (viii) the following:
								
 (ix)training efforts and reforms that have produced reductions in or elimination of the use of dangerous practices;
 (x)methods to improve the recruitment, selection, training, and retention of professional personnel who are focused on the prevention, identification, and treatment of delinquency;
 (xi)methods to improve the identification and response to victims of domestic child sex trafficking within the juvenile justice system;
 (xii)identifying positive outcome measures, such as attainment of employment and educational degrees, that States and units of local government should use to evaluate the success of programs aimed at reducing recidivism of youth who have come in contact with the juvenile justice system or criminal justice system;
 (xiii)evaluating the impact and outcomes of the prosecution and sentencing of juveniles as adults; (xiv)successful and cost-effective efforts by States and units of local government to reduce recidivism through policies that provide for consideration of appropriate alternative sanctions to incarceration of youth facing nonviolent charges, while ensuring that public safety is preserved;; and
 (B)in paragraph (4)— (i)in the matter preceding subparagraph (A), by striking date of enactment of this paragraph, the and inserting date of enactment of the Juvenile Justice and Delinquency Prevention Reauthorization Act of 2015, the;
 (ii)in subparagraph (F), by striking and at the end; (iii)in subparagraph (G), by striking the period at the end and inserting a semicolon; and
 (iv)by adding at the end the following:  (H)a description of the best practices in discharge planning; and
 (I)an assessment of living arrangements for juveniles who, upon release from confinement in a State correctional facility, cannot return to the residence they occupied prior to such confinement.;
 (2)in subsection (b), in the matter preceding paragraph (1), by striking may and inserting shall; and (3)by adding at the end the following:
					
 (f)National recidivism measureThe Administrator, in consultation with experts in the field of juvenile justice research, recidivism, and data collection, shall—
 (1)establish a uniform method of data collection and technology that States may use to evaluate data on juvenile recidivism on an annual basis;
 (2)establish a common national juvenile recidivism measurement system; and (3)make cumulative juvenile recidivism data that is collected from States available to the public..
 211.Training and technical assistanceSection 252 of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5662) is amended—
 (1)in subsection (a)— (A)in the matter preceding paragraph (1), by striking may;
 (B)in paragraph (1)— (i)by inserting shall before develop and carry out projects; and
 (ii)by striking and after the semicolon; (C)in paragraph (2)—
 (i)by inserting may before make grants to and contracts with; and (ii)by striking the period and inserting ; and; and
 (D)by adding at the end the following:  (3)shall provide periodic training for States regarding implementation of the core requirements, current protocols and best practices for achieving and monitoring compliance, and information sharing regarding relevant Office resources on evidence-based and promising programs or practices that promote the purposes of this Act.;
 (2)in subsection (b)— (A)in the matter preceding paragraph (1), by striking may;
 (B)in paragraph (1)— (i)by inserting shall before develop and implement projects;
 (ii)by inserting , including compliance with the core requirements after this title; and (iii)by striking and at the end;
 (C)in paragraph (2)— (i)by inserting may before make grants to and contracts with; and
 (ii)by striking the period at the end and inserting ; and; and (D)by adding at the end the following:
						
 (3)shall provide technical assistance to States and units of local government on achieving compliance with the amendments to the core requirements and State Plans made by the Juvenile Justice and Delinquency Prevention Reauthorization Act of 2015, including training and technical assistance and, when appropriate, pilot or demonstration projects intended to develop and replicate best practices for achieving sight and sound separation in facilities or portions of facilities that are open and available to the general public and that may or may not contain a jail or a lock-up; and
 (4)shall provide technical assistance to States in support of efforts to establish partnerships between a State and a university, institution of higher education, or research center designed to improve the recruitment, selection, training, and retention of professional personnel in the fields of medicine, law enforcement, the judiciary, juvenile justice, social work and child protection, education, and other relevant fields who are engaged in, or intend to work in, the field of prevention, identification, and treatment of delinquency.; 
 (3)in subsection (c)— (A)by inserting prosecutors, after public defenders,; and
 (B)by inserting status offenders and after needs of; and (4)by adding at the end the following:
					
 (d)Technical assistance to States regarding legal representation of childrenIn consultation with experts in the field of juvenile defense, the Administrator shall—
 (1)develop and issue standards of practice for attorneys representing children; and (2)ensure that the standards issued under paragraph (1) are adapted for use in States.
 (e)Training and technical assistance for local and State juvenile detention and corrections personnelThe Administrator shall coordinate training and technical assistance programs with juvenile detention and corrections personnel of States and units of local government to—
 (1)promote methods for improving conditions of juvenile confinement, including methods that are designed to minimize the use of dangerous practices, unreasonable restraints, and isolation; and
 (2)encourage alternative behavior management techniques based on positive youth development approaches.
							(f)Training and technical assistance To support mental health or substance abuse treatment including
 home-Based or community-Based careThe Administrator shall provide training and technical assistance, in conjunction with the appropriate public agencies, to individuals involved in making decisions regarding the disposition and management of cases for youth who enter the juvenile justice system about the appropriate services and placement for youth with mental health or substance abuse needs, including—
 (1)juvenile justice intake personnel; (2)probation officers;
 (3)juvenile court judges and court services personnel; (4)prosecutors and court-appointed counsel; and
 (5)family members of juveniles and family advocates. (g)Grants for juvenile court judges and personnelThe Attorney General, acting through the Office of Juvenile Justice and Delinquency Prevention and the Office of Justice Programs, shall make grants to improve training, education, technical assistance, evaluation, and research to enhance the capacity of State and local courts, judges, and related judicial personnel to—
 (1)improve the lives of children currently involved in or at risk of being involved in the juvenile court system; and
 (2)carry out the requirements of this Act. (h)Free and reduced price school lunches for incarcerated juvenilesThe Attorney General, in consultation with the Secretary of Agriculture, shall provide guidance to States relating to existing options for school food authorities in the States to apply for reimbursement for free or reduced price lunches under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) for juveniles who are incarcerated and would, if not incarcerated, be eligible for free or reduced price lunches under that Act..
 212.Administrative authoritySection 299A of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5672) is amended—
 (1)in subsection (d)— (A)by striking , after appropriate consultation with representatives of States and units of local government,;
 (B)by inserting guidance, after regulations,; and (C)by adding at the end the following: In developing guidance and procedures, the Administrator shall consult with representatives of States and units of local government, including those individuals responsible for administration of this Act and compliance with the core requirements.; and
 (2)in subsection (e), by striking requirements described in paragraphs (11), (12), and (13) of section 223(a) and inserting core requirements. IIIIncentive grants for local delinquency prevention programs 301.DefinitionsSection 502 of the Incentive Grants for Local Delinquency Prevention Programs Act of 2002 (42 U.S.C. 5781) is amended—
 (1)in the section heading, by striking Definition and inserting Definitions; and (2)by striking this title, the term and inserting the following: “this title—
					
 (1)the term mentoring means matching 1 adult with 1 or more youths for the purpose of providing guidance, support, and encouragement through regularly scheduled meetings for not less than 9 months; and
 (2)the term. 302.Grants for delinquency prevention programsSection 504(a) of the Incentive Grants for Local Delinquency Prevention Programs Act of 2002 (42 U.S.C. 5783(a)) is amended—
 (1)in paragraph (7), by striking and at the end; (2)in paragraph (8), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (9)mentoring, parent training and support, or in-home family services programs, if such programs are evidence-based or promising..
 303.Technical and conforming amendmentThe Juvenile Justice and Delinquency Prevention Act of 1974 is amended by striking title V, as added by the Juvenile Justice and Delinquency Prevention Act of 1974 (Public Law 93–415; 88 Stat. 1133) (relating to miscellaneous and conforming amendments).
			IVMiscellaneous provisions
			401.Evaluation by Government Accountability Office
 (a)EvaluationNot later than 1 year after the date of enactment of this Act, and not less often than once every 3 years thereafter, the Comptroller General of the United States shall—
 (1)conduct a comprehensive analysis and evaluation regarding the performance of the Office of Juvenile Justice and Delinquency Prevention (referred to in this section as the agency), its functions, its programs, and its grants;
 (2)conduct a comprehensive audit and evaluation of a selected, statistically significant sample of grantees (as determined by the Comptroller General) that receive Federal funds under grant programs administered by the agency including a review of internal controls (as defined in section 103 of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5603), as amended by this Act) to prevent fraud, waste, and abuse of funds by grantees; and
 (3)submit a report in accordance with subsection (d). (b)Considerations for evaluationIn conducting the analysis and evaluation under subsection (a)(1), and in order to document the efficiency and public benefit of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5601 et seq.), excluding the Runaway and Homeless Youth Act (42 U.S.C. 5701 et seq.) and the Missing Children's Assistance Act (42 U.S.C. 5771 et seq.), the Comptroller General shall take into consideration—
 (1)the outcome and results of the programs carried out by the agency and those programs administered through grants by the agency;
 (2)the extent to which the agency has complied with the Government Performance and Results Act of 1993 (Public Law 103–62; 107 Stat. 285);
 (3)the extent to which the jurisdiction of, and the programs administered by, the agency duplicate or conflict with the jurisdiction and programs of other agencies;
 (4)the potential benefits of consolidating programs administered by the agency with similar or duplicative programs of other agencies, and the potential for consolidating those programs;
 (5)whether less restrictive or alternative methods exist to carry out the functions of the agency and whether current functions or operations are impeded or enhanced by existing statutes, rules, and procedures;
 (6)the number and types of beneficiaries or persons served by programs carried out by the agency; (7)the manner with which the agency seeks public input and input from State and local governments on the performance of the functions of the agency;
 (8)the extent to which the agency complies with section 552 of title 5, United States Code (commonly known as the Freedom of Information Act);
 (9)whether greater oversight is needed of programs developed with grants made by the agency; and (10)the extent to which changes are necessary in the authorizing statutes of the agency in order for the functions of the agency to be performed in a more efficient and effective manner.
 (c)Considerations for auditsIn conducting the audit and evaluation under subsection (a)(2), and in order to document the efficiency and public benefit of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5601 et seq.), excluding the Runaway and Homeless Youth Act (42 U.S.C. 5701 et seq.) and the Missing Children's Assistance Act (42 U.S.C. 5771 et seq.), the Comptroller General shall take into consideration—
 (1)whether grantees timely file Financial Status Reports; (2)whether grantees have sufficient internal controls to ensure adequate oversight of grant fund received;
 (3)whether disbursements were accompanied with adequate supporting documentation (including invoices and receipts);
 (4)whether expenditures were authorized; (5)whether subrecipients of grant funds were complying with program requirements;
 (6)whether salaries and fringe benefits of personnel were adequately supported by documentation; (7)whether contracts were bid in accordance with program guidelines; and
 (8)whether grant funds were spent in accordance with program goals and guidelines. (d)Report (1)In generalNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall—
 (A)submit a report regarding the evaluation conducted under subsection (a) and audit under subsection (b), together with supporting materials, to the Speaker of the House of Representatives and the President pro tempore of the Senate; and
 (B)make the report described in subparagraph (A) available to the public. (2)ContentsThe report submitted in accordance with paragraph (1) shall include all audit findings determined by the selected, statistically significant sample of grantees as required by subsection (a)(2) and shall include the name and location of any selected grantee as well as any findings required by subsection (a)(2).
					402.Authorization of appropriations
 (a)In generalThe Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5601 et seq.) is amended by adding at the end the following:
					
						VIAuthorization of appropriations; accountability and oversight
							601.Authorization of appropriations
 (a)In generalThere are authorized to be appropriated to carry out this Act— (1)$160,000,000 for fiscal year 2016;
 (2)$163,200,000 for fiscal year 2017; (3)$166,464,000 for fiscal year 2018;
 (4)$169,793,000 for fiscal year 2019; and (5)$173,190,000 for fiscal year 2020.
 (b)Mentoring programsNot more than 20 percent of the amount authorized to be appropriated under subsection (a) for a fiscal year may be used for mentoring programs..
 (b)Technical and conforming amendmentsThe Juvenile Justice and Delinquency Prevention Act of 1974 is amended by striking— (1)section 299 (42 U.S.C. 5671);
 (2)section 388 (42 U.S.C. 5751); (3)section 408 (42 U.S.C. 5777); and
 (4)section 505 (42 U.S.C. 5784). 403.Accountability and oversight (a)In generalTitle VI of the Juvenile Justice and Delinquency Prevention Act of 1974, as added by this Act, is amended by adding at the end the following:
					
						602.Accountability and oversight
 (a)Sense of CongressIt is the sense of Congress that, in order to ensure that at-risk youth and youth who come into contact with the juvenile justice system or the criminal justice system are treated fairly and the outcome of that contact is beneficial to the Nation—
 (1)the Department of Justice, through its Office of Juvenile Justice and Delinquency Prevention, must restore meaningful enforcement of the core requirements in this Act;
 (2)the Attorney General should, not later than 90 days after the date of enactment of this Act, issue a proposed rule to update existing Federal regulations used to make State compliance determinations and provide participating States with technical assistance to develop more effective and comprehensive data collection systems; and
 (3)States, which are entrusted with a fiscal stewardship role if they accept funds under this Act, must exercise vigilant oversight to ensure full compliance with the core requirements for juveniles provided for in this Act.
								(b)Accountability
								(1)Agency program review
									(A)Programmatic and financial assessment
 (i)In generalNot later than 60 days after the date of enactment of this section, the Director of the Office of Audit, Assessment, and Management of the Office of Justice Programs at the Department of Justice (referred to in this section as the Director) shall—
 (I)conduct a comprehensive analysis and evaluation of the internal controls of the Office of Juvenile Justice and Delinquency Prevention (referred to in this section as the agency) to determine if State and Indian tribes receiving grants are following the requirements of the agency grant programs and what remedial action the agency has taken to recover any grant funds that are expended in violation of grant programs, including instances where—
 (aa)supporting documentation was not provided for cost reports; (bb)unauthorized expenditures occurred; and
 (cc)subrecipients of grant funds were not compliance with program requirements; (II)conduct a comprehensive audit and evaluation of a selected statistically significant sample of States and Indian tribes (as determined by the Director) that have received Federal funds under this Act, including a review of internal controls to prevent fraud, waste, and abuse of funds by grantees;
 (III)submit a report in accordance with clause (iv). (ii)Considerations for evaluationsIn conducting the analysis and evaluation under clause (i)(I), and in order to document the efficiency and public benefit of this Act, excluding the Runaway and Homeless Youth Act and the Missing Children's Assistance Act, the Director shall take into consideration the extent to which—
 (I)greater oversight is needed of programs developed with grants made by the agency; (II)changes are necessary in the authorizing statutes of the agency in order that the functions of the agency can be performed in a more efficient and effective manner; and
 (III)the agency has implemented recommendations issued by the Comptroller General or Office of Inspector General relating to the grant making and grant monitoring responsibilities of the agency.
 (iii)Considerations for auditsIn conducting the audit and evaluation under clause (i)(II), and in order to document the efficiency and public benefit of this Act, excluding the Runaway and Homeless Youth Act and the Missing Children's Assistance Act, the Director shall take into consideration—
 (I)whether grantees timely file Financial Status Reports; (II)whether grantees have sufficient internal controls to ensure adequate oversight of grant funds received;
 (III)whether grantees’ assertions of compliance with the core requirements were accompanied with adequate supporting documentation;
 (IV)whether expenditures were authorized; (V)whether subrecipients of grant funds were complying with program requirements; and
 (VI)whether grant funds were spent in accordance with the program goals and guidelines. (iv)ReportThe Director shall submit to Congress a report outlining the results of the analysis, evaluation, and audit conducted under clause (i), including supporting materials, to the Speaker of the House of Representatives and the President pro tempore of the Senate and shall make such report available to the public online, not later than 1 year after the date of enactment of this section.
										(B)Analysis of internal controls
 (i)In generalNot later than 30 days after the date of enactment of this section, the Administrator shall initiate a comprehensive analysis and evaluation of the internal controls of the agency to determine whether, and to what extent, States and Indian tribes that receive grants under this Act are following the requirements of the grant programs authorized under this Act.
 (ii)ReportNot later than 180 days after the date of enactment of this section, the Administrator shall submit to Congress a report containing—
 (I)the findings of the analysis and evaluation conducted under clause (i); (II)a description of remedial actions, if any, that will be taken by the Administrator to enhance the internal controls of the agency and recoup funds that may have been expended in violation of law, regulations, or program requirements issued under this Act; and
 (III)a description of— (aa)the analysis conducted under clause (i);
 (bb)whether the funds awarded under this Act have been used in accordance with law, regulations, program guidance, and applicable plans; and
 (cc)the extent to which funds awarded to States and Indian tribes under this Act enhanced the ability of grantees to fulfill the core requirements.
 (C)Report by the Attorney GeneralNot later than 180 days after the date of enactment of this section, the Attorney General shall submit to the appropriate committees of Congress a report on the estimated amount of grant funds disbursed by the agency since fiscal year 2010 that did not meet the requirements for awards of formula grants to States under this Act.
									(2)Office of Inspector General performance audits
 (A)In generalIn order to ensure the effective and appropriate use of grants administered under this Act and to prevent waste, fraud, and abuse of funds by grantees, the Inspector General of the Department of Justice each year shall periodically conduct audits of States and Indian tribes that receive grants under this Act.
 (B)Determining samplesThe sample selected for audits under subparagraph (A) shall be— (i)of an appropriate size to—
 (I)assess the grant programs authorized under this Act; and (II)act as a deterrent to financial mismanagement; and
 (ii)selected based on— (I)the size of the grants awarded to the recipient;
 (II)the past grant management performance of the recipient; (III)concerns identified by the Administrator, including referrals from the Administrator; and
 (IV)such other factors as determined by the Inspector General of the Department of Justice. (C)Public availability on websiteThe Attorney General shall make the summary of each review conducted under this section available on the website of the Department of Justice, subject to redaction as the Attorney General determines necessary to protect classified and other sensitive information.
 (D)Mandatory exclusionA recipient of grant funds under this Act that is found to have an unresolved audit finding shall not be eligible to receive grant funds under this Act during the first 2 fiscal years beginning after the 12-month period beginning on the date on which the audit report is issued.
 (E)PriorityIn awarding grants under this Act, the Administrator shall give priority to a State or Indian tribe that did not have an unresolved audit finding during the 3 fiscal years prior to the date on which the eligible entity submits an application for a grant under this Act.
 (F)ReimbursementIf a State or Indian tribe is awarded grant funds under this Act during the 2-fiscal-year period in which the entity is barred from receiving grants under subparagraph (I), the Attorney General shall—
 (i)deposit an amount equal to the amount of the grant funds that were improperly awarded to the grantee into the General Fund of the Treasury; and
 (ii)seek to recoup the costs of the repayment to the General Fund under clause (i) from the grantee that was erroneously awarded grant funds.
 (G)DefinitionIn this paragraph, the term unresolved audit finding means a finding in the final audit report of the Inspector General— (i)that the audited State or Indian tribe has used grant funds for an unauthorized expenditure or otherwise unallowable cost; and
 (ii)that is not closed or resolved during the 12-month period beginning on the date on which the final audit report is issued.
										(3)Nonprofit organization requirements
 (A)DefinitionFor purposes of this paragraph and the grant programs described in this Act, the term nonprofit organization means an organization that is described in section 501(c)(3) of the Internal Revenue Code of 1986 and is exempt from taxation under section 501(a) of such Code.
 (B)ProhibitionThe Administrator may not award a grant under any grant program described in this Act to a nonprofit organization that holds money in offshore accounts for the purpose of avoiding paying the tax described in section 511(a) of the Internal Revenue Code of 1986.
									(C)Disclosure
 (i)In generalEach nonprofit organization that is awarded a grant under a grant program described in this Act and uses the procedures prescribed in regulations to create a rebuttable presumption of reasonableness for the compensation of its officers, directors, trustees, and key employees, shall disclose to the Administrator, in the application for the grant, the process for determining such compensation, including—
 (I)the independent persons involved in reviewing and approving such compensation; (II)the comparability data used; and
 (III)contemporaneous substantiation of the deliberation and decision. (ii)Public inspection upon requestUpon request, the Administrator shall make the information disclosed under clause (i) available for public inspection.
										(4)Conference expenditures
 (A)LimitationNo amounts authorized to be appropriated to the Department of Justice under this Act may be used by the Attorney General, or by any individual or organization awarded discretionary funds through a cooperative agreement under this Act, to host or support any expenditure for conferences that uses more than $20,000 in funds made available to the Department of Justice, unless the Deputy Attorney General or such Assistant Attorney Generals, Directors, or principal deputies as the Deputy Attorney General may designate, provides prior written authorization that the funds may be expended to host a conference.
 (B)Written approvalWritten approval under subparagraph (A) shall include a written estimate of all costs associated with the conference, including the cost of all food and beverages, audiovisual equipment, honoraria for speakers, and entertainment.
 (C)ReportThe Deputy Attorney General shall submit an annual report to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives on all conference expenditures approved under this paragraph.
									(5)Prohibition on lobbying activity
 (A)In generalAmounts authorized to be appropriated under this Act may not be utilized by any recipient of a grant made using such amounts to—
 (i)lobby any representative of the Department of Justice regarding the award of grant funding; or (ii)lobby any representative of a Federal, State, local, or tribal government regarding the award of grant funding.
 (B)PenaltyIf the Attorney General determines that any recipient of a grant made using amounts authorized to be appropriated under this Act has violated subparagraph (A), the Attorney General shall—
 (i)require the grant recipient to repay the grant in full; and (ii)prohibit the grant recipient from receiving another grant under this Act for not less than 5 years.
 (6)Annual certificationBeginning in the first fiscal year beginning after the date of enactment of this section, the Attorney General shall submit, to the Committee on the Judiciary and the Committee on Appropriations of the Senate and the Committee on the Judiciary and the Committee on Appropriations of the House of Representatives, an annual certification that—
 (A)all audits issued by the Office of the Inspector General of the Department of Justice under paragraph (2) have been completed and reviewed by the appropriate Assistant Attorney General or Director;
 (B)all mandatory exclusions required under paragraph (2)(I) have been issued; (C)all reimbursements required under paragraph (2)(K)(i) have been made; and
 (D)includes a list of any grant recipients excluded under paragraph (2)(I) during the preceding fiscal year..
				(b)Technical and conforming amendment
 (1)In generalThe Juvenile Justice and Delinquency Prevention Act of 1974 is amended by striking section 407 (42 U.S.C. 5776a).
 (2)Effective dateThe amendment made by paragraph (1) shall take effect on the first day of the first fiscal year beginning after the date of enactment of this Act.
 (3)Savings clauseIn the case of an entity that is barred from receiving grant funds under paragraph (2) or (7)(B)(ii) of section 407 of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5776a), the amendment made by paragraph (1) of this subsection shall not affect the applicability to the entity, or to the Attorney General with respect to the entity, of paragraph (2), (3), or (7) of such section 407, as in effect on the day before the effective date under paragraph (2) of this subsection.
					VJuvenile accountability block grants
 501.Grant eligibilitySection 1802(a) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796ee–2(a)) is amended—
 (1)in paragraph (1), by striking and at the end; (2)in paragraph (2), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (3)assurances that the State agrees to comply with the core requirements, as defined in section 103 of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5603), applicable to the detention and confinement of juveniles..December 15, 2015Reported with an amendment